
	
		II
		Calendar No. 483
		111th CONGRESS
		2d Session
		S. 3643
		IN THE SENATE OF THE UNITED STATES
		
			July 22, 2010
			Mr. McConnell (for
			 himself, Ms. Murkowski,
			 Mr. Alexander, Mr. Inhofe, Mr.
			 Thune, Mr. Bennett,
			 Mr. Barrasso, Mr. Cornyn, and Mr.
			 Wicker) introduced the following bill; which was read the first
			 time
		
		
			July 26, 2010
			Read the second time and place on the
			 calendar
		
		A BILL
		To amend the Outer Continental Shelf Lands Act to reform
		  the management of energy and mineral resources on the Outer Continental Shelf,
		  to improve oil spill compensation, to terminate the moratorium on deepwater
		  drilling, and for other purposes.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Oil Spill Response Improvement
			 Act of 2010.
			(b)Table of
			 ContentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					TITLE I—Outer Continental Shelf Reform
					Sec. 101. Purposes.
					Sec. 102. Definitions.
					Sec. 103. National policy for the outer Continental
				Shelf.
					Sec. 104. Structural reform of outer Continental Shelf program
				management.
					Sec. 105. Safety, environmental, and financial reform of the
				Outer Continental Shelf Lands Act.
					Sec. 106. Study on the effect of the moratoria on new deepwater
				drilling in the Gulf of Mexico on employment and small businesses.
					Sec. 107. Reform of other law.
					Sec. 108. Safer oil and gas production.
					Sec. 109. National Commission on Outer Continental Shelf Oil
				Spill Prevention.
					Sec. 110. Classification of offshore systems.
					Sec. 111. Savings provisions.
					Sec. 112. Budgetary effects.
					TITLE II—Oil Spill Compensation 
					Subtitle A—Oil spill liability 
					PART I—Oil Pollution Act of 1990
					Sec. 201. Liability limits.
					Sec. 202. Advance payment.
					PART II—Oil Spill Liability Trust Fund
					Sec. 211. Rate of tax for Oil Spill Liability Trust
				Fund.
					Sec. 212. Limitations on expenditures and borrowing
				authority.
					Subtitle B—Federal oil spill research 
					Sec. 221. Definitions.
					Sec. 222. Federal oil spill research.
					Sec. 223. National Academy of Science
				participation.
					Sec. 224. Technical and conforming amendments.
					Sec. 225. Oil spill response authority.
					Sec. 226. Maritime center of expertise.
					Sec. 227. National strike force.
					Sec. 228. District preparedness and response teams.
					Sec. 229. Oil spill response organizations.
					Sec. 230. Program for oil spill and hazardous substance release
				response.
					Sec. 230a. Oil and hazardous substance liability.
					Subtitle C—Oil and gas leasing
					Sec. 231. Revenue sharing from outer Continental Shelf areas in
				certain coastal States.
					Sec. 232. Revenue sharing from areas in Alaska Adjacent
				zone.
					Sec. 233. Accelerated revenue sharing to promote coastal
				resiliency among Gulf producing States.
					Sec. 234. Coastal impact assistance program
				amendments.
					Sec. 235. Production of oil from certain Arctic offshore
				leases.
					Sec. 236. Use of stimulus funds to offset spending.
					TITLE III—Guidance on moratorium on outer continental shelf
				drilling
					Sec. 301. Limitation of moratorium on certain permitting and
				drilling activities.
					Sec. 302. Deepwater Horizon incident.
				
			IOuter Continental
			 Shelf Reform
			101.PurposesThe purposes of this title are—
				(1)to rationalize
			 and reform the responsibilities of the Secretary of the Interior with respect
			 to the management of the outer Continental Shelf in order to improve the
			 management, oversight, accountability, safety, and environmental protection of
			 all the resources on the outer Continental Shelf;
				(2)to provide
			 independent development and enforcement of safety and environmental laws
			 (including regulations) governing—
					(A)energy
			 development and mineral extraction activities on the outer Continental Shelf;
			 and
					(B)related offshore
			 activities; and
					(3)to ensure a fair
			 return to the taxpayer from, and independent management of, royalty and revenue
			 collection and disbursement activities from mineral and energy
			 resources.
				102.DefinitionsIn this title:
				(1)DepartmentThe
			 term Department means the Department of the Interior.
				(2)Outer
			 continental shelfThe term outer Continental Shelf
			 has the meaning given the term in section 2 of the Outer Continental Shelf
			 Lands Act (43 U.S.C. 1331).
				(3)SecretaryThe
			 term Secretary means the Secretary of the Interior.
				103.National
			 policy for the outer Continental ShelfSection 3 of the Outer Continental Shelf
			 Lands Act (43 U.S.C. 1332) is amended—
				(1)by striking
			 paragraph (3) and inserting the following:
					
						(3)the outer
				Continental Shelf is a vital national resource reserve held by the Federal
				Government for the public, which should be managed in a manner that—
							(A)recognizes the
				need of the United States for competitive domestic sources of energy, food,
				minerals, and other resources;
							(B)minimizes the
				potential impacts of development of those resources on the marine and coastal
				environment and on human health and safety; and
							(C)acknowledges the
				long-term economic value to the United States of the balanced, expeditious, and
				orderly management and production of those resources that safeguards the
				environment and respects the multiple values and uses of the outer Continental
				Shelf;
							;
				(2)in paragraph
			 (4)(C), by striking the period at the end and inserting a semicolon;
				(3)in paragraph (5),
			 by striking ; and and inserting a semicolon;
				(4)by redesignating
			 paragraph (6) as paragraph (7);
				(5)by inserting
			 after paragraph (5) the following:
					
						(6)exploration,
				development, and production of energy and minerals on the outer Continental
				Shelf should be allowed only when those activities can be accomplished in a
				manner that provides reasonable assurance of adequate protection against harm
				to life, health, the environment, property, or other users of the waters,
				seabed, or subsoil; and
						;
				and
				(6)in paragraph (7)
			 (as so redesignated)—
					(A)by striking
			 should be and inserting shall be; and
					(B)by adding
			 best available commercial after using.
					104.Structural
			 reform of outer Continental Shelf program management
				(a)In
			 generalThe Outer Continental Shelf Lands Act (43 U.S.C. 1331 et
			 seq.) is amended by adding to the end the following:
					
						32.Structural
				reform of outer Continental Shelf program management
							(a)Leasing,
				permitting, and regulation bureaus
								(1)Establishment
				of bureaus
									(A)In
				generalSubject to the discretion granted by Reorganization Plan
				Number 3 of 1950 (64 Stat. 1262; 43 U.S.C. 1451 note), the Secretary shall
				establish in the Department of the Interior not more than 2 bureaus to carry
				out the leasing, permitting, and safety and environmental regulatory functions
				vested in the Secretary by this Act and the Federal Oil and Gas Royalty
				Management Act of 1982 (30 U.S.C. 1701 et seq.) related to the outer
				Continental Shelf.
									(B)Conflicts of
				interestIn establishing the bureaus under subparagraph (A), the
				Secretary shall ensure, to the maximum extent practicable, that any potential
				organizational conflicts of interest related to leasing, revenue creation,
				environmental protection, and safety are eliminated.
									(2)DirectorEach
				bureau shall be headed by a Director, who shall be appointed by the President,
				by and with the advice and consent of the Senate.
								(3)CompensationEach
				Director shall be compensated at the rate provided for level V of the Executive
				Schedule under section 5316 of title 5, United States Code.
								(4)QualificationsEach
				Director shall be a person who, by reason of professional background and
				demonstrated ability and experience, is specially qualified to carry out the
				duties of the office.
								(b)Royalty and
				revenue office
								(1)Establishment
				of officeSubject to the discretion granted by Reorganization
				Plan Number 3 of 1950 (64 Stat. 1262; 43 U.S.C. 1451 note), the Secretary shall
				establish in the Department of the Interior an office to carry out the royalty
				and revenue management functions vested in the Secretary by this Act and the
				Federal Oil and Gas Royalty Management Act of 1982 (30 U.S.C. 1701 et
				seq.).
								(2)DirectorThe
				office established under paragraph (1) shall be headed by a Director, who shall
				be appointed by the President, by and with the advice and consent of the
				Senate.
								(3)CompensationThe
				Director shall be compensated at the rate provided for level V of the Executive
				Schedule under section 5316 of title 5, United States Code.
								(4)QualificationsThe
				Director shall be a person who, by reason of professional background and
				demonstrated ability and experience, is specially qualified to carry out the
				duties of the office.
								(c)OCS Safety and
				Environmental Advisory Board
								(1)EstablishmentThe
				Secretary shall establish, under the Federal
				Advisory Committee Act (5 U.S.C. App.), an Outer Continental Shelf
				Safety and Environmental Advisory Board (referred to in this subsection as the
				Board), to provide the Secretary and the Directors of the bureaus
				established under this section with independent peer-reviewed scientific and
				technical advice on safe and environmentally compliant energy and mineral
				resource exploration, development, and production activities.
								(2)Membership
									(A)Size
										(i)In
				generalThe Board shall consist of not more than 12 members,
				chosen to reflect a range of expertise in scientific, engineering, management,
				and other disciplines related to safe and environmentally compliant energy and
				mineral resource exploration, development, and production activities.
										(ii)ConsultationThe
				Secretary shall consult with the National Academy of Sciences and the National
				Academy of Engineering to identify potential candidates for membership on the
				Board.
										(B)TermThe
				Secretary shall appoint Board members to staggered terms of not more than 4
				years, and shall not appoint a member for more than 2 consecutive terms.
									(C)ChairThe
				Secretary shall appoint the Chair for the Board.
									(3)MeetingsThe
				Board shall—
									(A)meet not less
				than 3 times per year; and
									(B)at least once per
				year, shall host a public forum to review and assess the overall safety and
				environmental performance of outer Continental Shelf energy and mineral
				resource activities.
									(4)ReportsReports
				of the Board shall—
									(A)be submitted to
				Congress; and
									(B)made available to
				the public in an electronically accessible form.
									(5)Travel
				expensesMembers of the Board, other than full-time employees of
				the Federal Government, while attending a meeting of the Board or while
				otherwise serving at the request of the Secretary or the Director while serving
				away from their homes or regular places of business, may be allowed travel
				expenses, including per diem in lieu of subsistence, as authorized by section
				5703 of title 5, United States Code, for individuals in the Federal Government
				serving without pay.
								(d)Special
				personnel authorities
								(1)Direct hiring
				authority for critical personnel
									(A)In
				generalNotwithstanding sections 3104, 3304, and 3309 through
				3318 of title 5, United States Code, the Secretary may, upon a determination
				that there is a severe shortage of candidates or a critical hiring need for
				particular positions, recruit and directly appoint highly qualified
				accountants, scientists, engineers, or critical technical personnel into the
				competitive service, as officers or employees of any of the organizational
				units established under this section.
									(B)RequirementsIn
				exercising the authority granted under subparagraph (A), the Secretary shall
				ensure that any action taken by the Secretary—
										(i)is consistent
				with the merit principles of chapter 23 of title 5, United States Code;
				and
										(ii)complies with
				the public notice requirements of section 3327 of title 5, United States
				Code.
										(2)Critical pay
				authority
									(A)In
				generalNotwithstanding section 5377 of title 5, United States
				Code, and without regard to the provisions of that title governing appointments
				in the competitive service or the Senior Executive Service and chapters 51 and
				53 of that title (relating to classification and pay rates), the Secretary may
				establish, fix the compensation of, and appoint individuals to critical
				positions needed to carry out the functions of any of the organizational units
				established under this section, if the Secretary certifies that—
										(i)the
				positions—
											(I)require expertise
				of an extremely high level in a scientific or technical field; and
											(II)any of the
				organizational units established in this section would not successfully
				accomplish an important mission without such an individual; and
											(ii)exercise of the
				authority is necessary to recruit an individual exceptionally well qualified
				for the position.
										(B)LimitationsThe
				authority granted under subparagraph (A) shall be subject to the following
				conditions:
										(i)The number of
				critical positions authorized by subparagraph (A) may not exceed 40 at any 1
				time in either of the bureaus established under this section.
										(ii)The term of an
				appointment under subparagraph (A) may not exceed 4 years.
										(iii)An individual
				appointed under subparagraph (A) may not have been an employee of the
				Department of the Interior during the 2-year period prior to the date of
				appointment.
										(iv)Total annual
				compensation for any individual appointed under subparagraph (A) may not exceed
				the highest total annual compensation payable at the rate determined under
				section 104 of title 3, United States Code.
										(v)An individual
				appointed under subparagraph (A) may not be considered to be an employee for
				purposes of subchapter II of chapter 75 of title 5, United States Code.
										(C)NotificationEach
				year, the Secretary shall submit to Congress a notification that lists each
				individual appointed under this paragraph.
									(3)Reemployment of
				civilian retirees
									(A)In
				generalNotwithstanding part 553 of title 5, Code of Federal
				Regulations (relating to reemployment of civilian retirees to meet exceptional
				employment needs), or successor regulations, the Secretary may approve the
				reemployment of an individual to a particular position without reduction or
				termination of annuity if the hiring of the individual is necessary to carry
				out a critical function of any of the organizational units established under
				this section for which suitably qualified candidates do not exist.
									(B)LimitationsAn
				annuitant hired with full salary and annuities under the authority granted by
				subparagraph (A)—
										(i)shall not be
				considered an employee for purposes of subchapter III of chapter 83 and chapter
				84 of title 5, United States Code;
										(ii)may not elect to
				have retirement contributions withheld from the pay of the annuitant;
										(iii)may not use any
				employment under this paragraph as a basis for a supplemental or recomputed
				annuity; and
										(iv)may not
				participate in the Thrift Savings Plan under subchapter III of chapter 84 of
				title 5, United States Code.
										(C)Limitation on
				termThe term of employment of any individual hired under
				subparagraph (A) may not exceed an initial term of 2 years, with an additional
				2-year appointment under exceptional circumstances.
									(e)Continuity of
				authoritySubject to the discretion granted by Reorganization
				Plan Number 3 of 1950 (64 Stat. 1262; 43 U.S.C. 1451 note), any reference in
				any law, rule, regulation, directive, or instruction, or certificate or other
				official document, in force immediately prior to the date of enactment of this
				section—
								(1)to the Minerals
				Management Service that pertains to any of the duties and authorities described
				in this section shall be deemed to refer and apply to the appropriate bureaus
				and offices established under this section;
								(2)to the Director
				of the Minerals Management Service that pertains to any of the duties and
				authorities described in this section shall be deemed to refer and apply to the
				Director of the bureau or office under this section to whom the Secretary has
				assigned the respective duty or authority; and
								(3)to any other
				position in the Minerals Management Service that pertains to any of the duties
				and authorities described in this section shall be deemed to refer and apply to
				that same or equivalent position in the appropriate bureau or office
				established under this
				section.
								.
				(b)Conforming
			 amendmentSection 5316 of title 5, United States Code, is amended
			 by striking Director, Bureau of Mines, Department of the
			 Interior and inserting the following:
					
							Bureau Directors, Department of the Interior
				  (2).
							Director, Royalty and Revenue Office, Department of
				  the
				  Interior.
						.
				105.Safety,
			 environmental, and financial reform of the Outer Continental Shelf Lands
			 Act
				(a)DefinitionsSection
			 2 of the Outer Continental Shelf Lands Act (43 U.S.C. 1331) is amended by
			 adding at the end the following:
					
						(r)Safety
				caseThe term safety case means a complete set of
				safety documentation that provides a basis for determining whether a system is
				adequately safe for a given application in a given
				environment.
						.
				(b)Administration
			 of leasingSection 5(a) of the Outer Continental Shelf Lands Act
			 (43 U.S.C. 1334(a)) is amended in the second sentence—
					(1)by striking
			 The Secretary may at any time and inserting The Secretary
			 shall; and
					(2)by inserting
			 after provide for the following: operational safety, the
			 protection of the marine and coastal environment,.
					(c)Maintenance of
			 leasesSection 6 of the Outer Continental Shelf Lands Act (43
			 U.S.C. 1335) is amended by adding at the end the following:
					
						(f)Review of bond
				and surety amountsNot later than May 1, 2011, and every 5 years
				thereafter, the Secretary shall—
							(1)review the
				minimum financial responsibility requirements for mineral leases under
				subsection (a)(11); and
							(2)adjust for
				inflation based on the Consumer Price Index for all Urban Consumers published
				by the Bureau of Labor Statistics of the Department of Labor, and recommend to
				Congress any further changes to existing financial responsibility requirements
				necessary to permit lessees to fulfill all obligations under this Act or the
				Oil Pollution Act of 1990 (33 U.S.C. 2701 et seq.).
							(g)Periodic fiscal
				reviews and reports
							(1)Royalty
				rates
								(A)In
				generalNot later than 1 year after the date of enactment of this
				subsection and every 4 years thereafter, the Secretary shall carry out a review
				of, and prepare a report that describes—
									(i)the royalty and
				rental rates included in new offshore oil and gas leases and the rationale for
				the rates;
									(ii)whether, in the
				view of the Secretary, the royalty and rental rates described in subparagraph
				(A) would yield a fair return to the public while promoting the production of
				oil and gas resources in a timely manner; and
									(iii)whether, based
				on the review, the Secretary intends to modify the royalty or rental
				rates.
									(B)Public
				participationIn carrying out a review and preparing a report
				under subparagraph (A), the Secretary shall provide to the public an
				opportunity to participate.
								(2)Comparative
				review of fiscal system
								(A)In
				generalNot later than 1 year after the date of enactment of this
				subsection and every 4 years thereafter, the Secretary in consultation with the
				Secretary of the Treasury, shall carry out a comprehensive review of all
				components of the Federal offshore oil and gas fiscal system, including
				requirements and trends for bonus bids, rental rates, royalties, oil and gas
				taxes, income taxes, wage requirements, regulatory compliance costs, oil and
				gas fees, and other significant financial elements.
								(B)InclusionsThe
				review shall include—
									(i)information and
				analyses comparing the offshore bonus bids, rents, royalties, taxes, and fees
				of the Federal Government to the offshore bonus bids, rents, royalties, taxes,
				and fees of other resource owners (including States and foreign countries);
				and
									(ii)an assessment of
				the overall offshore oil and gas fiscal system in the United States, as
				compared to foreign countries.
									(C)Independent
				advisory committeeIn carrying out a review under this paragraph,
				the Secretary shall convene and seek the advice of an independent advisory
				committee comprised of oil and gas and fiscal experts from States, Indian
				tribes, academia, the energy industry, and appropriate nongovernmental
				organizations.
								(D)ReportThe
				Secretary shall prepare a report that contains—
									(i)the contents and
				results of the review carried out under this paragraph for the period covered
				by the report; and
									(ii)any
				recommendations of the Secretary and the Secretary of the Treasury based on the
				contents and results of the review.
									(E)Combined
				reportThe Secretary may combine the reports required by
				paragraphs (1) and (2)(D) into 1 report.
								(3)Report
				deadlineNot later than 30 days after the date on which the
				Secretary completes each report under this subsection, the Secretary shall
				submit copies of the report to—
								(A)the Committee on
				Energy and Natural Resources of the Senate;
								(B)the Committee on
				Finance of the Senate;
								(C)the Committee on
				Natural Resources of the House of Representatives; and
								(D)the Committee on
				Ways and Means of the House of
				Representatives.
								.
				(d)Leases,
			 easements, and rights-of-WaySection 8 of the Outer Continental
			 Shelf Lands Act (43 U.S.C. 1337) is amended by striking subsection (d) and
			 inserting the following:
					
						(d)Disqualification
				from biddingNo bid for a lease may be submitted by any entity
				that the Secretary finds, after prior public notice and opportunity for a
				hearing—
							(1)is not meeting
				due diligence, safety, or environmental requirements, constituting significant
				infractions, on other leases; or
							(2)(A)is a responsible party
				for a vessel or a facility from which oil is discharged, for purposes of
				section 1002 of the Oil Pollution Act of 1990 (33 U.S.C. 2702); and
								(B)has failed to meet the obligations of
				the responsible party under that Act to provide compensation for covered
				removal costs and
				damages.
								.
				(e)Exploration
			 plansSection 11 of the Outer Continental Shelf Lands Act (43
			 U.S.C. 1340) is amended—
					(1)in subsection
			 (c)—
						(A)in the fourth
			 sentence of paragraph (1), by striking within thirty days of its
			 submission and inserting by the deadline described in paragraph
			 (5);
						(B)by striking
			 paragraph (3) and inserting the following:
							
								(3)Minimum
				requirements
									(A)In
				generalAn exploration plan submitted under this subsection shall
				include, in such degree of detail as the Secretary by regulation may
				require—
										(i)a
				complete description and schedule of the exploration activities to be
				undertaken;
										(ii)a description of
				the equipment to be used for the exploration activities, including—
											(I)a description of
				the drilling unit;
											(II)a statement of
				the design and condition of major safety-related pieces of equipment;
											(III)a description
				of any new technology to be used; and
											(IV)a statement
				demonstrating that the equipment to be used meets the best available commercial
				technology requirements under section 21(b);
											(iii)a map showing
				the location of each well to be drilled;
										(iv)(I)a scenario for the
				potential blowout of the well involving the highest expected volume of liquid
				hydrocarbons; and
											(II)a complete description of a response
				plan to control the blowout and manage the accompanying discharge of
				hydrocarbons, including—
												(aa)the technology and estimated timeline
				for regaining control of the well; and
												(bb)the strategy, organization, and
				resources to be used to avoid harm to the environment and human health from
				hydrocarbons; and
												(v)any other
				information determined to be relevant by the Secretary.
										(B)Deepwater
				wells
										(i)In
				generalBefore conducting exploration activities in water depths
				greater than 500 feet, the holder of a lease shall submit to the Secretary for
				approval a deepwater operations plan prepared by the lessee in accordance with
				this subparagraph.
										(ii)Technology
				requirementsA deepwater operations plan under this subparagraph
				shall be based on the best available commercial technology to ensure safety in
				carrying out the exploration activity and the blowout response plan.
										(iii)Systems
				analysis requiredThe Secretary shall not approve a deepwater
				operations plan under this subparagraph unless the plan includes a technical
				systems analysis of—
											(I)the safety of the
				proposed exploration activity;
											(II)the blowout
				prevention technology; and
											(III)the blowout and
				spill response plans.
											;
				and
						(C)by adding at the
			 end the following:
							
								(5)Deadline for
				approval
									(A)In
				generalIn the case of a lease issued under a sale held after
				March 17, 2010, the deadline for approval of an exploration plan referred to in
				the fourth sentence of paragraph (1) is—
										(i)the date that is
				90 days after the date on which the plan or the modifications to the plan are
				submitted; or
										(ii)the date that is
				not later than an additional 180 days after the deadline described in clause
				(i), if the Secretary makes a finding that additional time is necessary to
				complete any environmental, safety, or other reviews.
										(B)Existing
				leasesIn the case of a lease issued under a sale held on or
				before March 17, 2010, the Secretary, with the consent of the holder of the
				lease, may extend the deadline applicable to the lease for such additional time
				as the Secretary determines is necessary to complete any environmental, safety,
				or other reviews.
									(C)Effect on term
				of leaseIn the case of any extension of the deadline for
				approval of an exploration plan under this Act, the additional time taken by
				the Secretary shall not be assessed against the term of the associated
				lease.
									;
				
						(2)by redesignating
			 subsections (e) through (h) as subsections (f) through (i), respectively;
			 and
					(3)by striking
			 subsection (d) and inserting the following:
						
							(d)Drilling
				permits
								(1)In
				generalThe Secretary shall, by regulation, require that any
				lessee operating under an approved exploration plan obtain a permit—
									(A)before the lessee
				drills a well in accordance with the plan; and
									(B)before the lessee
				significantly modifies the well design originally approved by the
				Secretary.
									(2)Engineering
				review requiredThe Secretary may not grant any drilling permit
				until the date of completion of a full review of the well system by not less
				than 2 agency engineers, including a written determination that—
									(A)critical safety
				systems (including blowout prevention) will use best available commercial
				technology; and
									(B)blowout
				prevention systems will include redundancy and remote triggering
				capability.
									(3)Modification
				review requiredThe Secretary may not approve any modification of
				a permit without a determination, after an additional engineering review, that
				the modification will not compromise the safety of the well system previously
				approved.
								(4)Operator safety
				and environmental management requiredThe Secretary may not grant
				any drilling permit or modification of the permit until the date of completion
				and approval of a safety and environmental management plan that—
									(A)is to be used by
				the operator during all well operations; and
									(B)includes—
										(i)a
				description of the expertise and experience requirements of crew members who
				will be present on the rig; and
										(ii)designation of
				at least 2 environmental and safety managers that—
											(I)are or will be
				employees of the operator;
											(II)would be present
				on the rig at all times; and
											(III)have overall
				responsibility for the safety and environmental management of the well system
				and spill response plan; and
											(C)not later than
				May 1, 2012, requires that all employees on the rig meet the training and
				experience requirements under section 21(b)(4).
									(e)Disapproval of
				exploration plan
								(1)In
				generalThe Secretary shall disapprove an exploration plan
				submitted under this section if the Secretary determines that, because of
				exceptional geological conditions in the lease areas, exceptional resource
				values in the marine or coastal environment, or other exceptional
				circumstances, that—
									(A)implementation of
				the exploration plan would probably cause serious harm or damage to life
				(including fish and other aquatic life), property, mineral deposits, national
				security or defense, or the marine, coastal or human environments;
									(B)the threat of
				harm or damage would not disappear or decrease to an acceptable extent within a
				reasonable period of time; and
									(C)the advantages of
				disapproving the exploration plan outweigh the advantages of
				exploration.
									(2)CompensationIf
				an exploration plan is disapproved under this subsection, the provisions of
				subparagraphs (B) and (C) of section 25(h)(2) shall apply to the lease and the
				plan or any modified plan, except that the reference in section 25(h)(2) to a
				development and production plan shall be considered to be a reference to an
				exploration plan.
								.
				
					(f)Outer
			 Continental Shelf leasing programSection 18 of the Outer
			 Continental Shelf Lands Act (43 U.S.C. 1344) is amended—
					(1)in subsection
			 (a)—
						(A)in the second
			 sentence, by inserting after national energy needs the
			 following: and the need for the protection of the marine and coastal
			 environment and resources;
						(B)in paragraph (1),
			 by striking considers and inserting gives equal
			 consideration to; and
						(C)in paragraph (3),
			 by striking , to the maximum extent practicable,;
						(2)in subsection
			 (b)—
						(A)in paragraph (3),
			 by striking and at the end;
						(B)in paragraph (4),
			 by striking the period at the end and inserting ; and;
			 and
						(C)by adding at the
			 end the following:
							
								(5)provide technical
				review and oversight of the exploration plan and a systems review of the safety
				of the well design and other operational decisions;
								(6)conduct regular
				and thorough safety reviews and inspections, and;
								(7)enforce all
				applicable laws (including
				regulations).
								;
						(3)in the second
			 sentence of subsection (d)(2), by inserting , the head of an interested
			 Federal agency, after Attorney General;
					(4)in the first
			 sentence of subsection (g), by inserting before the period at the end the
			 following: , including existing inventories and mapping of marine
			 resources previously undertaken by the Department of the Interior and the
			 National Oceanic and Atmospheric Administration, information provided by the
			 Department of Defense, and other available data regarding energy or mineral
			 resource potential, navigation uses, fisheries, aquaculture uses, recreational
			 uses, habitat, conservation, and military uses on the outer Continental
			 Shelf; and
					(5)by adding at the
			 end the following:
						
							(i)Research and
				development
								(1)In
				generalThe Secretary shall carry out a program of research and
				development to ensure the continued improvement of methodologies for
				characterizing resources of the outer Continental Shelf and conditions that may
				affect the ability to develop and use those resources in a safe, sound, and
				environmentally responsible manner.
								(2)InclusionsResearch
				and development activities carried out under paragraph (1) may include
				activities to provide accurate estimates of energy and mineral reserves and
				potential on the outer Continental Shelf and any activities that may assist in
				filling gaps in environmental data needed to develop each leasing program under
				this section.
								(3)Leasing
				activitiesResearch and development activities carried out under
				paragraph (1) shall not be considered to be leasing or pre-leasing activities
				for purposes of this
				Act.
								.
					(g)Environmental
			 studiesSection 20 of the Outer Continental Shelf Lands Act (43
			 U.S.C. 1346) is amended—
					(1)by redesignating
			 subsections (a) through (f) as subsections (b) through (g),
			 respectively;
					(2)by inserting
			 before subsection (b) (as so redesignated) the following:
						
							(a)Comprehensive
				and independent studies
								(1)In
				generalThe Secretary shall develop and carry out programs for
				the collection, evaluation, assembly, analysis, and dissemination of
				environmental and other resource data that are relevant to carrying out the
				purposes of this Act.
								(2)Scope of
				researchThe programs under this subsection shall include—
									(A)the gathering of
				baseline data in areas before energy or mineral resource development activities
				occur;
									(B)ecosystem
				research and monitoring studies to support integrated resource management
				decisions; and
									(C)the improvement
				of scientific understanding of the fate, transport, and effects of discharges
				and spilled materials, including deep water hydrocarbon spills, in the marine
				environment.
									(3)Use of
				dataThe Secretary shall ensure that information from the studies
				carried out under this section—
									(A)informs the
				management of energy and mineral resources on the outer Continental Shelf
				including any areas under consideration for oil and gas leasing; and
									(B)contributes to a
				broader coordination of energy and mineral resource development activities
				within the context of best available science.
									(4)IndependenceThe
				Secretary shall create a program within the appropriate bureau established
				under section 32 that shall—
									(A)be
				programmatically separate and distinct from the leasing program;
									(B)carry out the
				environmental studies under this section;
									(C)conduct
				additional environmental studies relevant to the sound management of energy and
				mineral resources on the outer Continental Shelf;
									(D)provide for
				external scientific review of studies under this section, including through
				appropriate arrangements with the National Academy of Sciences; and
									(E)subject to the
				restrictions of subsections (g) and (h) of section 18, make available to the
				public studies conducted and data gathered under this
				section.
									;
				and
					(3)in the first
			 sentence of subsection (b)(1) (as so redesignated), by inserting every 3
			 years after shall conduct.
					(h)Safety research
			 and regulationsSection 21 of the Outer Continental Shelf Lands
			 Act (43 U.S.C. 1347) is amended—
					(1)in the first
			 sentence of subsection (a), by striking Upon the date of enactment of
			 this section, and inserting Not later than May 1, 2011, and
			 every 3 years thereafter,;
					(2)by striking
			 subsection (b) and inserting the following:
						
							(b)Best available
				technologies and practices
								(1)In
				generalIn exercising respective responsibilities under this Act,
				the Secretary, and the Secretary of the Department in which the Coast Guard is
				operating, shall require, on all new drilling and production operations and, to
				the maximum extent practicable, on existing operations, the use of the best
				available and safest commercial technologies and practices, if the failure of
				equipment would have a significant effect on safety, health, or the
				environment.
								(2)Identification
				of best available technologiesNot later than May 1, 2011, the
				Secretary shall identify and publish a list, to be updated and maintained to
				reflect technological advances, of best available commercial technologies for
				key areas of well design and operation, including blowout prevention and
				blowout and oil spill response.
								(3)Safety
				caseNot later than May 1, 2011, the Secretary shall promulgate
				regulations requiring a safety case be submitted along with each new
				application for a permit to drill on the outer Continental Shelf.
								(4)Employee
				training
									(A)In
				generalNot later than May 1, 2011, the Secretary shall
				promulgate regulations setting standards for training for all workers on
				offshore facilities (including mobile offshore drilling units) conducting
				energy and mineral resource exploration, development, and production operations
				on the outer Continental Shelf.
									(B)RequirementsThe
				training standards under this paragraph shall require that employers of workers
				described in subparagraph (A)—
										(i)establish
				training programs approved by the Secretary; and
										(ii)demonstrate that
				employees involved in the offshore operations meet standards that demonstrate
				the aptitude of the employees in critical technical skills.
										(C)ExperienceThe
				training standards under this section shall require that any offshore worker
				with less than 5 years of applied experience in offshore facilities operations
				pass a certification requirement after receiving the appropriate
				training.
									(D)Monitoring
				training coursesThe Secretary shall ensure that Department
				employees responsible for inspecting offshore facilities monitor, observe, and
				report on training courses established under this paragraph, including
				attending a representative number of the training sessions, as determined by
				the Secretary.
									;
				and
					(3)by adding at the
			 end the following:
						
							(g)Technology
				research and risk assessment program
								(1)In
				generalThe Secretary shall carry out a program of research,
				development, and risk assessment to address technology and development issues
				associated with outer Continental Shelf energy and mineral resource activities,
				with the primary purpose of informing the role of research, development, and
				risk assessment relating to safety, environmental protection, and spill
				response.
								(2)Specific areas
				of focusThe program under this subsection shall include
				research, development, and other activities related to—
									(A)risk assessment,
				using all available data from safety and compliance records both within the
				United States and internationally;
									(B)analysis of
				industry trends in technology, investment, and interest in frontier
				areas;
									(C)analysis of
				incidents investigated under section 22;
									(D)reviews of best
				available commercial technologies, including technologies associated with
				pipelines, blowout preventer mechanisms, casing, well design, and other
				associated infrastructure related to offshore energy development;
									(E)oil spill
				response and mitigation;
									(F)risks associated
				with human factors; and
									(G)renewable energy
				operations.
									(3)Information
				sharing activities
									(A)Domestic
				activitiesThe Secretary shall carry out programs to facilitate
				the exchange and dissemination of scientific and technical information and best
				practices related to the management of safety and environmental issues
				associated with energy and mineral resource exploration, development, and
				production.
									(B)International
				cooperationThe Secretary shall carry out programs to cooperate
				with international organizations and foreign governments to share information
				and best practices related to the management of safety and environmental issues
				associated with energy and mineral resource exploration, development, and
				production.
									(4)ReportsThe
				program under this subsection shall provide to the Secretary, each Bureau
				Director under section 32, and the public quarterly reports that
				address—
									(A)developments in
				each of the areas under paragraph (2); and
									(B)(i)any accidents that have
				occurred in the past quarter; and
										(ii)appropriate responses to the
				accidents.
										(5)IndependenceThe
				Secretary shall create a program within the appropriate bureau established
				under section 32 that shall—
									(A)be
				programmatically separate and distinct from the leasing program;
									(B)carry out the
				studies, analyses, and other activities under this subsection;
									(C)provide for
				external scientific review of studies under this section, including through
				appropriate arrangements with the National Academy of Sciences; and
									(D)make available to
				the public studies conducted and data gathered under this section.
									(6)Use of
				dataThe Secretary shall ensure that the information from the
				studies and research carried out under this section inform the development of
				safety practices and regulations as required by this Act and other applicable
				laws.
								.
					(i)EnforcementSection
			 22 of the Outer Continental Shelf Lands Act (43 U.S.C. 1348) is amended—
					(1)in subsection
			 (d)—
						(A)in paragraph
			 (1)—
							(i)in
			 the first sentence, by inserting , each loss of well control, blowout,
			 activation of the shear rams, and other accident that presented a serious risk
			 to human or environmental safety, after fire; and
							(ii)in
			 the last sentence, by inserting as a condition of the lease
			 before the period at the end;
							(B)in the last
			 sentence of paragraph (2), by inserting “as a condition of lease” before the
			 period at the end;
						(2)in subsection
			 (e)—
						(A)by striking
			 (e) The and inserting the following:
							
								(e)Review of
				alleged safety violations
									(1)In
				generalThe
									;
				and
						(B)by adding at the
			 end the following:
							
								(2)InvestigationThe
				Secretary shall investigate any allegation from any employee of the lessee or
				any subcontractor of the lessee made under paragraph
				(1).
								;
				and
						(3)by adding at the
			 end of the section the following:
						
							(g)Independent
				investigation
								(1)In
				generalAt the request of the Secretary, the National
				Transportation Safety Board may conduct an independent investigation of any
				accident, occurring in the outer Continental Shelf and involving activities
				under this Act, that does not otherwise fall within the definition of an
				accident or major marine casualty, as those terms are used in chapter 11 of
				title 49, United States Code.
								(2)Transportation
				accidentFor purposes of an investigation under this subsection,
				the accident that is the subject of the request by the Secretary shall be
				determined to be a transportation accident within the meaning of that term in
				chapter 11 of title 49, United States Code.
								(h)Information on
				causes and corrective actions
								(1)In
				generalFor each incident investigated under this section, the
				Secretary shall promptly make available to all lessees and the public technical
				information about the causes and corrective actions taken.
								(2)Public
				databaseAll data and reports related to an incident described in
				paragraph (1) shall be maintained in a database that is available to the
				public.
								(i)Inspection
				fee
								(1)In
				generalTo the extent necessary to fund the inspections described
				in this paragraph, the Secretary shall collect a non-refundable inspection fee,
				which shall be deposited in the Ocean Energy Enforcement Fund established under
				paragraph (3), from the designated operator for facilities subject to
				inspection under subsection (c).
								(2)EstablishmentThe
				Secretary shall establish, by rule, inspection fees—
									(A)at an aggregate
				level equal to the amount necessary to offset the annual expenses of
				inspections of outer Continental Shelf facilities (including mobile offshore
				drilling units) by the Department of the Interior; and
									(B)using a schedule
				that reflects the differences in complexity among the classes of facilities to
				be inspected.
									(3)Ocean energy
				enforcement fundThere is established in the Treasury a fund, to
				be known as the Ocean Energy Enforcement Fund (referred to in this
				subsection as the Fund), into which shall be deposited amounts
				collected under paragraph (1) and which shall be available as provided under
				paragraph (4).
								(4)Availability of
				feesNotwithstanding section 3302 of title 31, United States
				Code, all amounts collected by the Secretary under this section—
									(A)shall be credited
				as offsetting collections;
									(B)shall be
				available for expenditure only for purposes of carrying out inspections of
				outer Continental Shelf facilities (including mobile offshore drilling units)
				and the administration of the inspection program;
									(C)shall be
				available only to the extent provided for in advance in an appropriations Act;
				and
									(D)shall remain
				available until expended.
									(5)Annual
				reports
									(A)In
				generalNot later than 60 days after the end of each fiscal year
				beginning with fiscal year 2011, the Secretary shall submit to the Committee on
				Energy and Natural Resources of the Senate and the Committee on Natural
				Resources of the House of Representatives a report on the operation of the Fund
				during the fiscal year.
									(B)ContentsEach
				report shall include, for the fiscal year covered by the report, the
				following:
										(i)A
				statement of the amounts deposited into the Fund.
										(ii)A description of
				the expenditures made from the Fund for the fiscal year, including the purpose
				of the expenditures.
										(iii)Recommendations
				for additional authorities to fulfill the purpose of the Fund.
										(iv)A statement of
				the balance remaining in the Fund at the end of the fiscal
				year.
										.
					(j)Remedies and
			 penaltiesSection 24 of the Outer Continental Shelf Lands Act (43
			 U.S.C. 1350) is amended—
					(1)by striking
			 subsection (b) and inserting the following:
						
							(b)Civil
				penalty
								(1)In
				generalSubject to paragraphs (2) through (3), if any person
				fails to comply with this Act, any term of a lease or permit issued under this
				Act, or any regulation or order issued under this Act, the person shall be
				liable for a civil administrative penalty of not more than $75,000 for each day
				of continuance of each failure.
								(2)AdministrationThe
				Secretary may assess, collect, and compromise any penalty under paragraph
				(1).
								(3)HearingNo
				penalty shall be assessed under this subsection until the person charged with a
				violation has been given the opportunity for a hearing.
								(4)AdjustmentThe
				penalty amount specified in this subsection shall increase each year to reflect
				any increases in the Consumer Price Index for All Urban Consumers published by
				the Bureau of Labor Statistics of the Department of
				Labor.
								;
					(2)in subsection
			 (c)—
						(A)in the first
			 sentence, by striking $100,000 and inserting
			 $10,000,000; and
						(B)by adding at the
			 end the following: The penalty amount specified in this subsection shall
			 increase each year to reflect any increases in the Consumer Price Index for All
			 Urban Consumers published by the Bureau of Labor Statistics of the Department
			 of Labor.; and
						(3)in subsection
			 (d), by inserting , or with reckless disregard, after
			 knowingly and willfully.
					(k)Oil and gas
			 development and productionSection 25 of the Outer Continental
			 Shelf Lands Act (43 U.S.C. 1351) is amended by striking , other than the
			 Gulf of Mexico, each place it appears in subsections (a)(1), (b), and
			 (e)(1).
				(l)Conflicts of
			 interestSection 29 of the
			 Outer Continental Shelf Lands Act (43 U.S.C. 1355) is amended to read as
			 follows:
					
						29.Conflicts of
				interest
							(a)Restrictions on
				employmentNo full-time officer or employee of the Department of
				the Interior who directly or indirectly discharges duties or responsibilities
				under this Act shall—
								(1)within 2 years
				after his employment with the Department has ceased—
									(A)knowingly act as
				agent or attorney for, or otherwise represent, any other person (except the
				United States) in any formal or informal appearance before;
									(B)with the intent
				to influence, make any oral or written communication on behalf of any other
				person (except the United States) to; or
									(C)knowingly aid,
				advise, or assist in—
										(i)representing any
				other person (except the United States in any formal or informal appearance
				before; or
										(ii)making, with the
				intent to influence, any oral or written communication on behalf of any other
				person (except the United States) to,
										any
				department, agency, or court of the United States, or any officer or employee
				thereof, in connection with any judicial or other proceeding, application,
				request for a ruling or other determination, regulation, order lease, permit,
				rulemaking, inspection, enforcement action, or other particular matter
				involving a specific party or parties in which the United States is a party or
				has a direct and substantial interest which was actually pending under his
				official responsibility as an officer or employee within a period of one year
				prior to the termination of such responsibility or in which he participated
				personally and substantially as an officer or employee;(2)within 1 year
				after his employment with the Department has ceased—
									(A)knowingly act as
				agent or attorney for, or otherwise represent, any other person (except the
				United States) in any formal or informal appearance before;
									(B)with the intent
				to influence, make any oral or written communication on behalf of any other
				person (except the United States) to; or
									(C)knowingly aid ,
				advise, or assist in —
										(i)representing any
				other person (except the United States in any formal or informal appearance
				before, or
										(ii)making, with the
				intent to influence, any oral or written communication on behalf of any other
				person (except the United States) to,
										the
				Department of the Interior, or any officer or employee thereof, in connection
				with any judicial, rulemaking, regulation, order, lease, permit, regulation,
				inspection, enforcement action, or other particular matter which is pending
				before the Department of the Interior or in which the Department has a direct
				and substantial interest; or(3)accept employment
				or compensation, during the 1-year period beginning on the date on which
				employment with the Department has ceased, from any person (other than the
				United States) that has a direct and substantial interest—
									(A)that was pending
				under the official responsibility of the employee as an officer or employee of
				the Department during the 1-year period preceding the termination of the
				responsibility; or
									(B)in which the
				employee participated personally and substantially as an officer or
				employee.
									(b)Prior
				employment relationshipsNo full-time officer or employee of the
				Department of the Interior who directly or indirectly discharges duties or
				responsibilities under this Act shall participate personally and substantially
				as a Federal officer or employee, through decision, approval, disapproval,
				recommendation, the rendering of advice, investigation, or otherwise, in a
				proceeding, application, request for a ruling or other determination, contract,
				claim, controversy, charge, accusation, inspection, enforcement action, or
				other particular matter in which, to the knowledge of the officer or
				employee—
								(1)the officer or
				employee or the spouse, minor child, or general partner of the officer or
				employee has a financial interest;
								(2)any organization
				in which the officer or employee is serving as an officer, director, trustee,
				general partner, or employee has a financial interest;
								(3)any person or
				organization with whom the officer or employee is negotiating or has any
				arrangement concerning prospective employment has a financial interest;
				or
								(4)any person or
				organization in which the officer or employee has, within the preceding 1-year
				period, served as an officer, director, trustee, general partner, agent,
				attorney, consultant, contractor, or employee has a financial interest.
								(c)Gifts from
				outside sourcesNo full-time officer or employee of the
				Department of the Interior who directly or indirectly discharges duties or
				responsibilities under this Act shall, directly or indirectly, solicit or
				accept any gift in violation of subpart B of part 2635 of title V, Code of
				Federal Regulations (or successor regulations).
							(d)ExemptionsThe
				Secretary may, by rule, exempt from this section clerical and support personnel
				who do not conduct inspections, perform audits, or otherwise exercise
				regulatory or policy making authority under this Act.
							(e)Penalties
								(1)Criminal
				penaltiesAny person who violates paragraph (1) or (2) of
				subsection (a) or subsection (b) shall be punished in accordance with section
				216 of title 18, United States Code.
								(2)Civil
				penaltiesAny person who violates subsection (a)(3) or (c) shall
				be punished in accordance with subsection (b) of section 216 of title 18,
				United States
				Code.
								.
				106.Study on the
			 effect of the moratoria on new deepwater drilling in the Gulf of Mexico on
			 employment and small businesses
				(a)In
			 generalThe Secretary of Energy, acting through the Energy
			 Information Administration, shall publish a monthly study evaluating the effect
			 of the moratoria which followed from the blowout and explosion of the mobile
			 offshore drilling unit Deepwater Horizon that occurred on
			 April 20, 2010, and resulting hydrocarbon releases into the environment, on
			 employment and small businesses.
				(b)ReportNot
			 later than 60 days after the date of enactment of this Act and at the beginning
			 of each month thereafter during the effective period of the moratoria described
			 in subsection (a), the Secretary of Energy, acting through the Energy
			 Information Administration, shall submit to the Committee on Energy and Natural
			 Resources of the Senate and the Committee on Energy and Commerce of the House
			 of Representatives a report regarding the results of the study conducted under
			 subsection (a), including—
					(1)a survey of the
			 effect of the moratoria on deepwater drilling on employment in the industries
			 directly involved in oil and natural gas exploration in the outer Continental
			 Shelf;
					(2)a survey of the
			 effect of the moratoria on employment in the industries indirectly involved in
			 oil and natural gas exploration in the outer Continental Shelf, including
			 suppliers of supplies or services and customers of industries directly involved
			 in oil and natural gas exploration;
					(3)an estimate of
			 the effect of the moratoria on the revenues of small business located near the
			 Gulf of Mexico and, to the maximum extent practicable, throughout the United
			 States; and
					(4)any
			 recommendations to mitigate possible negative effects on small business
			 concerns resulting from the moratoria.
					107.Reform of
			 other lawSection 388(b) of
			 the Energy Policy Act of 2005 (43 U.S.C. 1337 note; Public Law 109–58) is
			 amended by adding at the end the following:
				
					(4)Federal
				agenciesAny head of a Federal department or agency shall, on
				request of the Secretary, provide to the Secretary all data and information
				that the Secretary determines to be necessary for the purpose of including the
				data and information in the mapping initiative, except that no Federal
				department or agency shall be required to provide any data or information that
				is privileged or proprietary.
					.
				
			108.Safer oil and
			 gas production
				(a)Program
			 authoritySection 999A of the
			 Energy Policy Act of 2005 (42 U.S.C. 16371) is amended—
					(1)in subsection
			 (a)—
						(A)by striking
			 ultra-deepwater and inserting deepwater;
			 and
						(B)by inserting
			 well control and accident prevention, after safe
			 operations,;
						(2)in subsection
			 (b)—
						(A)by striking
			 paragraph (1) and inserting the following:
							
								(1)Deepwater
				architecture, well control and accident prevention, and deepwater technology,
				including drilling to deep formations in waters greater than 500
				feet.
								; and
				
						(B)by striking
			 paragraph (4) and inserting the following:
							
								(4)Safety technology
				research and development for drilling activities aimed at well control and
				accident prevention performed by the Office of Fossil Energy of the
				Department.
								;
				and
						(3)in subsection
			 (d)—
						(A)in the subsection
			 heading, by striking National Energy Technology Laboratory and
			 inserting Office of
			 Fossil Energy of the Department; and
						(B)by striking
			 National Energy Technology Laboratory and inserting
			 Office of Fossil Energy of the Department.
						(b)Deepwater and
			 unconventional onshore natural gas and other petroleum research and development
			 programSection 999B of the
			 Energy Policy Act of 2005 (42 U.S.C. 16372) is amended—
					(1)in the section
			 heading, by striking Ultra-deepwater and unconventional onshore natural gas and other
			 petroleum and inserting Safe oil and gas production and accident
			 prevention;
					(2)in subsection
			 (a), by striking , by increasing and all that follows through
			 the period at the end and inserting and the safe and environmentally
			 responsible exploration, development, and production of hydrocarbon
			 resources.;
					(3)in subsection
			 (c)(1)—
						(A)by redesignating
			 subparagraphs (D) and (E) as subparagraphs (E) and (F), respectively;
			 and
						(B)by inserting
			 after subparagraph (C) the following:
							
								(D)projects will be
				selected on a competitive, peer-reviewed
				basis.
								;
				and
						(4)in subsection
			 (d)—
						(A)in paragraph (6),
			 by striking ultra-deepwater and inserting
			 deepwater;
						(B)in paragraph
			 (7)—
							(i)in
			 subparagraph (A)—
								(I)in the
			 subparagraph heading, by striking Ultra-deepwater and inserting
			 Deepwater;
								(II)by striking
			 development and and inserting research, development,
			 and; and
								(III)by striking
			 as well as and all that follows through the period at the end
			 and inserting aimed at improving operational safety of drilling
			 activities, including well integrity systems, well control, blowout prevention,
			 the use of non-toxic materials, and integrated systems approach-based
			 management for exploration and production in deepwater.;
								(ii)in
			 subparagraph (B), by striking and environmental mitigation and
			 inserting use of non-toxic materials, drilling safety, and environmental
			 mitigation and accident prevention;
							(iii)in subparagraph
			 (C), by inserting safety and accident prevention, well control and
			 systems integrity, after including; and
							(iv)by
			 adding at the end the following:
								
									(D)Safety and
				accident prevention technology research and developmentAwards
				from allocations under section 999H(d)(4) shall be expended on areas
				including—
										(i)development of
				improved cementing and casing technologies;
										(ii)best management
				practices for cementing, casing, and other well control activities and
				technologies;
										(iii)development of
				integrity and stewardship guidelines for—
											(I)well-plugging and
				abandonment;
											(II)development of
				wellbore sealant technologies; and
											(III)improvement and
				standardization of blowout prevention
				devices.
											;
				and
							(C)by adding at the
			 end the following:
							
								(8)Study;
				report
									(A)StudyAs
				soon as practicable after the date of enactment of this paragraph, the
				Secretary shall enter into an arrangement with the National Academy of Sciences
				under which the Academy shall conduct a study to determine—
										(i)whether the
				benefits provided through each award under this subsection during calendar year
				2011 have been maximized; and
										(ii)the new areas of
				research that could be carried out to meet the overall objectives of the
				program.
										(B)ReportNot
				later than January 1, 2012, the Secretary shall submit to the appropriate
				committees of Congress a report that contains a description of the results of
				the study conducted under subparagraph (A).
									(C)Optional
				updatesThe Secretary may update the report described in
				subparagraph (B) for the 5-year period beginning on the date described in that
				subparagraph and each 5-year period
				thereafter.
									;
						(5)in subsection
			 (e)—
						(A)in paragraph
			 (2)—
							(i)in
			 the second sentence of subparagraph (A), by inserting to the Secretary
			 for review after submit; and
							(ii)in
			 the first sentence of subparagraph (B), by striking
			 Ultra-Deepwater and all that follows through and such
			 Advisory Committees and inserting Program Advisory Committee
			 established under section 999D(a), and the Advisory Committee;
			 and
							(B)by adding at the
			 end the following:
							
								(6)Research
				findings and recommendations for implementationThe Secretary, in
				consultation with the Secretary of the Interior and the Administrator of the
				Environmental Protection Agency, shall publish in the Federal Register an
				annual report on the research findings of the program carried out under this
				section and any recommendations for implementation that the Secretary, in
				consultation with the Secretary of the Interior and the Administrator of the
				Environmental Protection Agency, determines to be
				necessary.
								;
						(6)in subsection
			 (i)—
						(A)in the subsection
			 heading, by striking United States Geological Survey and
			 inserting Department of
			 the Interior; and
						(B)by striking
			 , through the United States Geological Survey,; and
						(7)in the first
			 sentence of subsection (j), by striking National Energy Technology
			 Laboratory and inserting Office of Fossil Energy of the
			 Department.
					(c)Additional
			 requirements for awardsSection 999C(b) of the Energy Policy Act of
			 2005 (42 U.S.C. 16373(b)) is amended by striking an ultra-deepwater
			 technology or an ultra-deepwater architecture and inserting a
			 deepwater technology.
				(d)Program
			 Advisory CommitteeSection
			 999D of the Energy Policy Act of 2005 (42 U.S.C. 16374) is amended to read as
			 follows:
					
						999D.Program
				Advisory Committee
							(a)EstablishmentNot
				later than 270 days after the date of enactment of the
				Oil Spill Response Improvement Act of
				2010, the Secretary shall establish an advisory committee to be
				known as the Program Advisory Committee (referred to in this
				section as the Advisory Committee).
							(b)Membership
								(1)In
				generalThe Advisory Committee shall be composed of members
				appointed by the Secretary, including—
									(A)individuals with
				extensive research experience or operational knowledge of hydrocarbon
				exploration and production;
									(B)individuals
				broadly representative of the affected interests in hydrocarbon production,
				including interests in environmental protection and safety operations;
									(C)representatives
				of Federal agencies, including the Environmental Protection Agency and the
				Department of the Interior;
									(D)State regulatory
				agency representatives; and
									(E)other
				individuals, as determined by the Secretary.
									(2)Limitations
									(A)In
				generalThe Advisory Committee shall not include individuals who
				are board members, officers, or employees of the program consortium.
									(B)Categorical
				representationIn appointing members of the Advisory Committee,
				the Secretary shall ensure that no class of individuals described in any of
				subparagraphs (A), (B), (D), or (E) of paragraph (1) comprises more than
				1/3 of the membership of the Advisory Committee.
									(c)SubcommitteesThe
				Advisory Committee may establish subcommittees for separate research programs
				carried out under this subtitle.
							(d)DutiesThe
				Advisory Committee shall—
								(1)advise the
				Secretary on the development and implementation of programs under this
				subtitle; and
								(2)carry out section
				999B(e)(2)(B).
								(e)CompensationA
				member of the Advisory Committee shall serve without compensation but shall be
				entitled to receive travel expenses in accordance with subchapter I of chapter
				57 of title 5, United States Code.
							(f)ProhibitionThe
				Advisory Committee shall not make recommendations on funding awards to
				particular consortia or other entities, or for specific
				projects.
							.
				(e)DefinitionsSection 999G of the Energy Policy Act of
			 2005 (42 U.S.C. 16377) is amended—
					(1)in paragraph (1),
			 by striking 200 but less than 1,500 meters and inserting
			 500 feet;
					(2)by striking
			 paragraphs (8), (9), and (10);
					(3)by redesignating
			 paragraphs (2) through (7) and (11) as paragraphs (4) through (9) and (10),
			 respectively;
					(4)by inserting
			 after paragraph (1) the following:
						
							(2)Deepwater
				architectureThe term deepwater architecture means
				the integration of technologies for the exploration for, or production of,
				natural gas or other petroleum resources located at deepwater depths.
							(3)Deepwater
				technologyThe term deepwater technology means a
				discrete technology that is specially suited to address 1 or more challenges
				associated with the exploration for, or production of, natural gas or other
				petroleum resources located at deepwater
				depths.
							;
				and
					(5)in paragraph (10)
			 (as redesignated by paragraph (3)), by striking in an economically
			 inaccessible geological formation, including resources of small
			 producers.
					(f)FundingSection 999H of the Energy Policy Act of
			 2005 (42 U.S.C. 16378) is amended—
					(1)in the first
			 sentence of subsection (a) by striking Ultra-Deepwater and
			 Unconventional Natural Gas and Other Petroleum Research Fund and
			 inserting Safe and Responsible Energy Production Research
			 Fund;
					(2)in subsection
			 (d)—
						(A)in paragraph (1),
			 by striking 35 percent and inserting 21.5
			 percent;
						(B)in paragraph (2),
			 by striking 32.5 percent and inserting 21
			 percent;
						(C)in paragraph
			 (4)—
							(i)by
			 striking 25 percent and inserting 30
			 percent;
							(ii)by
			 striking complementary research and inserting safety
			 technology research and development; and
							(iii)by striking
			 contract management, and all that follows through the period at
			 the end and inserting and contract management.; and
							(D)by adding at the
			 end the following:
							
								(5)20 percent shall
				be used for research activities required under sections 20 and 21 of the Outer
				Continental Shelf Lands Act (43 U.S.C. 1346,
				1347).
								.
						(3)in subsection
			 (f), by striking Ultra-Deepwater and Unconventional Natural Gas and
			 Other Petroleum Research Fund and inserting Safer Oil and Gas
			 Production and Accident Prevention Research Fund.
					(g)Conforming
			 amendmentSubtitle J of title
			 IX of the Energy Policy Act of 2005 (42 U.S.C. 16371 et seq.) is amended in the
			 subtitle heading by striking Ultra-Deepwater and Unconventional Natural Gas and Other Petroleum
			 Resources and inserting Safer Oil and Gas Production and Accident
			 Prevention.
				109.National
			 Commission on Outer Continental Shelf Oil Spill Prevention
				(a)EstablishmentThere is established in the Legislative
			 branch the National Commission on Outer Continental Shelf Oil Spill Prevention
			 (referred to in this section as the Commission).
				(b)PurposesThe purposes of the Commission are—
					(1)to examine and
			 report on the facts and causes relating to the Deepwater Horizon explosion and
			 oil spill of 2010;
					(2)to ascertain,
			 evaluate, and report on the evidence developed by all relevant governmental
			 agencies regarding the facts and circumstances surrounding the incident;
					(3)to build upon the
			 investigations of other entities, and avoid unnecessary duplication, by
			 reviewing the findings, conclusions, and recommendations of—
						(A)the Committees on
			 Energy and Natural Resources and Commerce, Science, and Transportation of the
			 Senate;
						(B)the Committee on
			 Natural Resources and the Subcommittee on Oversight and Investigations of the
			 House of Representatives; and
						(C)other Executive
			 branch, congressional, or independent commission investigations into the
			 Deepwater Horizon incident of 2010, other fatal oil platform accidents and
			 major spills, and major oil spills generally;
						(4)to make a full
			 and complete accounting of the circumstances surrounding the incident, and the
			 extent of the preparedness of the United States for, and immediate response of
			 the United States to, the incident; and
					(5)to investigate
			 and report to the President and Congress findings, conclusions, and
			 recommendations for corrective measures that may be taken to prevent similar
			 incidents.
					(c)Composition of
			 Commission
					(1)MembersThe
			 Commission shall be composed of 10 members, of whom—
						(A)1 member shall be
			 appointed by the President, who shall serve as Chairperson of the
			 Commission;
						(B)1 member shall be
			 appointed by the majority or minority (as the case may be) leader of the Senate
			 from the Republican Party and the majority or minority (as the case may be)
			 leader of the House of Representatives from the Republican Party, who shall
			 serve as Vice Chairperson of the Commission;
						(C)2 members shall
			 be appointed by the senior member of the leadership of the Senate from the
			 Democratic Party;
						(D)2 members shall
			 be appointed by the senior member of the leadership of the House of
			 Representatives from the Republican Party;
						(E)2 members shall
			 be appointed by the senior member of the leadership of the Senate from the
			 Republican Party; and
						(F)2 members shall
			 be appointed by the senior member of the leadership of the House of
			 Representatives from the Democratic Party.
						(2)Qualifications;
			 initial meeting
						(A)Political party
			 affiliationNot more than 5 members of the Commission shall be
			 from the same political party.
						(B)Nongovernmental
			 appointeesAn individual appointed to the Commission may not be a
			 current officer or employee of the Federal Government or any State or local
			 government.
						(C)Other
			 qualificationsIt is the sense of Congress that individuals
			 appointed to the Commission should be prominent United States citizens, with
			 national recognition and significant depth of experience and expertise in such
			 areas as—
							(i)engineering;
							(ii)environmental
			 compliance;
							(iii)health and
			 safety law (particularly oil spill legislation);
							(iv)oil spill
			 insurance policies;
							(v)public
			 administration;
							(vi)oil and gas
			 exploration and production;
							(vii)environmental
			 cleanup; and
							(viii)fisheries and
			 wildlife management.
							(D)Deadline for
			 appointmentAll members of the Commission shall be appointed on
			 or before September 15, 2010.
						(E)Initial
			 meetingThe Commission shall meet and begin the operations of the
			 Commission as soon as practicable after the date of enactment of this
			 Act.
						(3)Quorum;
			 vacancies
						(A)In
			 generalAfter the initial meeting of the Commission, the
			 Commission shall meet upon the call of the Chairperson or a majority of the
			 members of the Commission.
						(B)Quorum6
			 members of the Commission shall constitute a quorum.
						(C)VacanciesAny
			 vacancy in the Commission shall not affect the powers of the Commission, but
			 shall be filled in the same manner in which the original appointment was
			 made.
						(d)Functions of
			 Commission
					(1)In
			 generalThe functions of the Commission are—
						(A)to conduct an
			 investigation that—
							(i)investigates
			 relevant facts and circumstances relating to the Deepwater Horizon incident of
			 April 20, 2010, and the associated oil spill thereafter, including any relevant
			 legislation, Executive order, regulation, plan, policy, practice, or procedure;
			 and
							(ii)may include
			 relevant facts and circumstances relating to—
								(I)permitting
			 agencies;
								(II)environmental
			 and worker safety law enforcement agencies;
								(III)national energy
			 requirements;
								(IV)deepwater and
			 ultradeepwater oil and gas exploration and development;
								(V)regulatory
			 specifications, testing, and requirements for offshore oil and gas well
			 explosion prevention;
								(VI)regulatory
			 specifications, testing, and requirements offshore oil and gas well casing and
			 cementing regulation;
								(VII)the role of
			 congressional oversight and resource allocation; and
								(VIII)other areas of
			 the public and private sectors determined to be relevant to the Deepwater
			 Horizon incident by the Commission;
								(B)to identify,
			 review, and evaluate the lessons learned from the Deepwater Horizon incident of
			 April 20, 2010, regarding the structure, coordination, management policies, and
			 procedures of the Federal Government, and, if appropriate, State and local
			 governments and nongovernmental entities, and the private sector, relative to
			 detecting, preventing, and responding to those incidents; and
						(C)to submit to the
			 President and Congress such reports as are required under this section
			 containing such findings, conclusions, and recommendations as the Commission
			 determines to be appropriate, including proposals for organization,
			 coordination, planning, management arrangements, procedures, rules, and
			 regulations.
						(2)Relationship to
			 inquiry by congressional committeesIn investigating facts and
			 circumstances relating to energy policy, the Commission shall—
						(A)first review the
			 information compiled by, and any findings, conclusions, and recommendations of,
			 the committees identified in subparagraphs (A) and (B) of subsection (b)(3);
			 and
						(B)after completion
			 of that review, pursue any appropriate area of inquiry, if the Commission
			 determines that—
							(i)those committees
			 have not investigated that area;
							(ii)the
			 investigation of that area by those committees has not been completed;
			 or
							(iii)new information
			 not reviewed by the committees has become available with respect to that
			 area.
							(e)Powers of
			 Commission
					(1)Hearings and
			 evidenceThe Commission or, on the authority of the Commission,
			 any subcommittee or member of the Commission, may, for the purpose of carrying
			 out this section—
						(A)hold such
			 hearings, meet and act at such times and places, take such testimony, receive
			 such evidence, and administer such oaths; and
						(B)require, by
			 subpoena or otherwise, the attendance and testimony of such witnesses and the
			 production of such books, records, correspondence, memoranda, papers,
			 documents, tapes, and materials;
						as the Commission or such
			 subcommittee or member considers to be advisable.(2)Subpoenas
						(A)Issuance
							(i)In
			 generalA subpoena may be issued under this paragraph
			 only—
								(I)by the agreement
			 of the Chairperson and the Vice Chairperson; or
								(II)by the
			 affirmative vote of 6 members of the Commission.
								(ii)SignatureSubject
			 to clause (i), a subpoena issued under this paragraph—
								(I)shall bear the
			 signature of the Chairperson or any member designated by a majority of the
			 Commission;
								(II)and may be
			 served by any person or class of persons designated by the Chairperson or by a
			 member designated by a majority of the Commission for that purpose.
								(B)Enforcement
							(i)In
			 generalIn the case of contumacy or failure to obey a subpoena
			 issued under subparagraph (A), the United States district court for the
			 district in which the subpoenaed person resides, is served, or may be found, or
			 where the subpoena is returnable, may issue an order requiring the person to
			 appear at any designated place to testify or to produce documentary or other
			 evidence.
							(ii)Judicial
			 action for noncomplianceAny failure to obey the order of the
			 court may be punished by the court as a contempt of that court.
							(iii)Additional
			 enforcementIn the case of any failure of any witness to comply
			 with any subpoena or to testify when summoned under authority of this
			 subsection, the Commission may, by majority vote, certify a statement of fact
			 constituting such failure to the appropriate United States attorney, who may
			 bring the matter before the grand jury for action, under the same statutory
			 authority and procedures as if the United States attorney had received a
			 certification under sections 102 through 104 of the Revised Statutes (2 U.S.C.
			 192 through 194).
							(3)ContractingThe
			 Commission may, to such extent and in such amounts as are provided in
			 appropriation Acts, enter into contracts to enable the Commission to discharge
			 the duties of the Commission under this section.
					(4)Information
			 from Federal agencies
						(A)In
			 generalThe Commission may secure directly from any Executive
			 department, bureau, agency, board, commission, office, independent
			 establishment, or instrumentality of the Federal Government, information,
			 suggestions, estimates, and statistics for the purposes of this section.
						(B)CooperationEach
			 Federal department, bureau, agency, board, commission, office, independent
			 establishment, or instrumentality shall, to the extent authorized by law,
			 furnish information, suggestions, estimates, and statistics directly to the
			 Commission, upon request made by the Chairperson, the Chairperson of any
			 subcommittee created by a majority of the Commission, or any member designated
			 by a majority of the Commission.
						(C)Receipt,
			 handling, storage, and disseminationInformation shall be
			 received, handled, stored, and disseminated only by members of the Commission
			 and the staff of the Commission in accordance with all applicable laws
			 (including regulations and Executive orders).
						(5)Assistance from
			 Federal agencies
						(A)General
			 services administrationThe Administrator of General Services
			 shall provide to the Commission on a reimbursable basis administrative support
			 and other services for the performance of the functions of the
			 Commission.
						(B)Other
			 departments and agenciesIn addition to the assistance prescribed
			 in subparagraph (A), departments and agencies of the United States may provide
			 to the Commission such services, funds, facilities, staff, and other support
			 services as are determined to be advisable and authorized by law.
						(6)GiftsThe
			 Commission may accept, use, and dispose of gifts or donations of services or
			 property, including travel, for the direct advancement of the functions of the
			 Commission.
					(7)Postal
			 servicesThe Commission may use the United States mails in the
			 same manner and under the same conditions as departments and agencies of the
			 United States.
					(f)Public meetings
			 and hearings
					(1)Public meetings
			 and release of public versions of reportsThe Commission
			 shall—
						(A)hold public
			 hearings and meetings, to the extent appropriate; and
						(B)release public
			 versions of the reports required under paragraphs (1) and (2) of subsection
			 (j).
						(2)Public
			 hearingsAny public hearings of the Commission shall be conducted
			 in a manner consistent with the protection of proprietary or sensitive
			 information provided to or developed for or by the Commission as required by
			 any applicable law (including a regulation or Executive order).
					(g)Staff of
			 Commission
					(1)In
			 general
						(A)Appointment and
			 compensation
							(i)In
			 generalThe Chairperson, in consultation with the Vice
			 Chairperson and in accordance with rules agreed upon by the Commission, may,
			 without regard to the civil service laws (including regulations), appoint and
			 fix the compensation of a staff director and such other personnel as are
			 necessary to enable the Commission to carry out the functions of the
			 Commission.
							(ii)Maximum rate
			 of payNo rate of pay fixed under this subparagraph may exceed
			 the equivalent of that payable for a position at level V of the Executive
			 Schedule under section 5316 of title 5, United States Code.
							(B)Personnel as
			 Federal employees
							(i)In
			 generalThe staff director and any personnel of the Commission
			 who are employees shall be considered to be employees under section 2105 of
			 title 5, United States Code, for purposes of chapters 63, 81, 83, 84, 85, 87,
			 89, and 90 of that title.
							(ii)Members of
			 commissionClause (i) shall not apply to members of the
			 Commission.
							(2)Detailees
						(A)In
			 generalAn employee of the Federal Government may be detailed to
			 the Commission without reimbursement.
						(B)Civil service
			 statusThe detail of the employee shall be without interruption
			 or loss of civil service status or privilege.
						(3)Procurement of
			 temporary and intermittent servicesThe Chairperson of the
			 Commission may procure temporary and intermittent services in accordance with
			 section 3109(b) of title 5, United States Code, at rates for individuals that
			 do not exceed the daily equivalent of the annual rate of basic pay prescribed
			 for level V of the Executive Schedule under section 5316 of that title.
					(h)Compensation
			 and travel expenses
					(1)Compensation of
			 members
						(A)Non-federal
			 employeesA member of the Commission who is not an officer or
			 employee of the Federal Government shall be compensated at a rate equal to the
			 daily equivalent of the annual rate of basic pay prescribed for level IV of the
			 Executive Schedule under section 5315 of title 5, United States Code, for each
			 day (including travel time) during which the member is engaged in the
			 performance of the duties of the Commission.
						(B)Federal
			 employeesA member of the Commission who is an officer or
			 employee of the Federal Government shall serve without compensation in addition
			 to the compensation received for the services of the member as an officer or
			 employee of the Federal Government.
						(2)Travel
			 expensesA member of the Commission shall be allowed travel
			 expenses, including per diem in lieu of subsistence, at rates authorized for an
			 employee of an agency under subchapter I of chapter 57 of title 5, United
			 States Code, while away from the home or regular place of business of the
			 member in the performance of the duties of the Commission.
					(i)Security
			 clearances for Commission members and staff
					(1)In
			 generalSubject to paragraph
			 (2), the appropriate Federal agencies or departments shall cooperate with the
			 Commission in expeditiously providing to the members and staff of the
			 Commission appropriate security clearances, to the maximum extent practicable,
			 pursuant to existing procedures and requirements.
					(2)Proprietary
			 informationNo person shall
			 be provided with access to proprietary information under this section without
			 the appropriate security clearances.
					(j)Reports of
			 Commission; adjournment
					(1)Interim
			 reportsThe Commission may submit to the President and Congress
			 interim reports containing such findings, conclusions, and recommendations for
			 corrective measures as have been agreed to by a majority of members of the
			 Commission.
					(2)Final
			 reportNot later than 180 days after the date of the enactment of
			 this Act, the Commission shall submit to the President and Congress a final
			 report containing such findings, conclusions, and recommendations for
			 corrective measures as have been agreed to by a majority of members of the
			 Commission.
					(3)Temporary
			 adjournment
						(A)In
			 generalThe Commission, and all the authority provided under this
			 section, shall adjourn and be suspended, respectively, on the date that is 60
			 days after the date on which the final report is submitted under paragraph
			 (2).
						(B)Administrative
			 activities before terminationThe Commission may use the 60-day
			 period referred to in subparagraph (A) for the purpose of concluding activities
			 of the Commission, including—
							(i)providing
			 testimony to committees of Congress concerning reports of the Commission;
			 and
							(ii)disseminating
			 the final report submitted under paragraph (2).
							(C)Reconvening of
			 CommissionThe Commission shall stand adjourned until such time
			 as the President or the Secretary of Homeland Security declares an oil spill of
			 national significance to have occurred, at which time—
							(i)the
			 Commission shall reconvene in accordance with subsection (c)(3); and
							(ii)the authority of
			 the Commission under this section shall be of full force and effect.
							(k)Funding
					(1)Authorization
			 of appropriationsThere are authorized to be appropriated to
			 carry out this section—
						(A)$10,000,000 for
			 the first fiscal year in which the Commission convenes; and
						(B)$3,000,000 for
			 each fiscal year thereafter in which the Commission convenes.
						(2)AvailabilityAmounts
			 made available to carry out this section shall be available—
						(A)for transfer to
			 the Commission for use in carrying out the functions and activities of the
			 Commission under this section; and
						(B)until the date on
			 which the Commission adjourns for the fiscal year under subsection
			 (j)(3).
						(l)Nonapplicability
			 of Federal Advisory Committee ActThe Federal Advisory Committee Act (5
			 U.S.C. App.) shall not apply to the Commission.
				(m)Conflicts of
			 interest for certain commission membersNotwithstanding any other
			 provision of law, any member of a federally sponsored presidential commission
			 that is a senior official in an organization that is engaged in legal action
			 that is materially relevant to the work of the Commission shall be excluded
			 from making recommendations to the President.
				110.Classification
			 of offshore systems
				(a)Regulations
					(1)In
			 generalNot later than 2 years after the date of enactment of
			 this Act, the Secretary and the Secretary of the Department in which the Coast
			 Guard is operating shall jointly issue regulations requiring systems (including
			 existing systems) used in the offshore exploration, development, and production
			 of oil and gas in the outer Continental Shelf to be constructed, maintained,
			 and operated so as to meet classification, certification, rating, and
			 inspection standards that are necessary—
						(A)to protect the
			 health and safety of affiliated workers; and
						(B)to prevent
			 environmental degradation.
						(2)Third-party
			 verificationThe standards established by regulation under
			 paragraph (1) shall be verified through certification and classification by
			 independent third parties that—
						(A)have been
			 preapproved by both the Secretary and the Secretary of the Department in which
			 the Coast Guard is operating; and
						(B)have no financial
			 conflict of interest in conducting the duties of the third parties.
						(3)Minimum systems
			 coveredAt a minimum, the regulations issued under paragraph (1)
			 shall require the certification and classification by an independent third
			 party who meets the requirements of paragraph (2) of—
						(A)mobile offshore
			 drilling units;
						(B)fixed and
			 floating drilling or production facilities;
						(C)drilling systems,
			 including risers and blowout preventers; and
						(D)any other
			 equipment dedicated to the safety systems relating to offshore extraction and
			 production of oil and gas.
						(4)ExceptionsThe
			 Secretary and the Secretary of the Department in which the Coast Guard is
			 operating may waive the standards established by regulation under paragraph (1)
			 for an existing system only if—
						(A)the system is of
			 an age or type where meeting such requirements is impractical; and
						(B)the system poses
			 an acceptably low level of risk to the environment and to human safety.
						(b)Authority of
			 Coast GuardNothing in this section preempts or interferes with
			 the authority of the Coast Guard.
				111.Savings
			 provisions
				(a)Existing
			 lawAll regulations, rules, standards, determinations, contracts
			 and agreements, memoranda of understanding, certifications, authorizations,
			 appointments, delegations, results and findings of investigations, or any other
			 actions issued, made, or taken by, or pursuant to or under, the authority of
			 any law (including regulations) that resulted in the assignment of functions or
			 activities to the Secretary, the Director of the Minerals Management Service
			 (including by delegation from the Secretary), or the Department (as related to
			 the implementation of the purposes referenced in this title) that were in
			 effect on the date of enactment of this Act shall continue in full force and
			 effect after the date of enactment of this Act unless previously scheduled to
			 expire or until otherwise modified or rescinded by this title or any other
			 Act.
				(b)Effect on other
			 authoritiesThis title does not amend or alter the provisions of
			 other applicable laws, unless otherwise noted.
				112.Budgetary
			 effectsThe budgetary effects
			 of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act
			 of 2010, shall be determined by reference to the latest statement titled
			 Budgetary Effects of PAYGO Legislation for this Act, submitted
			 for printing in the Congressional Record by the Chairman of the Senate Budget
			 Committee, provided that such statement has been submitted prior to the vote on
			 passage.
			IIOil
			 Spill Compensation 
			AOil spill liability 
				IOil Pollution Act of 1990
					201.Liability limits
						(a)Presidential establishment of
			 limitsSection 1004 of the
			 Oil Pollution Act of 1990 (33 U.S.C. 2704) is amended by adding at the end the
			 following:
							
								(e)Limits for strict liability
									(1)In generalFor the purpose of subsection (a)(3), after
				a 60-day period of public notice and comment beginning on the date of enactment
				of this subsection, and from time to time thereafter, the President shall
				establish a set of limits for strict liability for damages for incidents
				occurring from offshore facilities (other than deepwater ports) covered by
				Outer Continental Shelf leases issued after the date of enactment of the
				Oil Spill Response Improvement Act of
				2010.
									(2)RequirementsThe limits for strict liability established
				under paragraph (1) shall—
										(A)take into account the availability of
				insurance products for offshore facilities; and
										(B)be otherwise based equally on and
				categorized by—
											(i)the water depth of the lease;
											(ii)the minimum projected well depth of the
				lease;
											(iii)the proximity of the lease to oil and gas
				emergency response equipment and infrastructure;
											(iv)the likelihood of the offshore facility
				covered by the lease to encounter broken sea ice;
											(v)the record and historical number of
				regulatory violations of the leaseholder under the Outer Continental Shelf
				Lands Act (43 U.S.C. 1331 et seq.) or the Federal Water Pollution Control Act
				(33 U.S.C. 1251 et seq.) (or the absence of such a record or
				violations);
											(vi)the estimated hydrocarbon reserves of the
				lease;
											(vii)the estimated well pressure, expressed in
				pounds per square inch, of the reservoir associated with the lease;
											(viii)the availability and projected
				availability, including through borrowing authority, of funds in the Oil Spill
				Liability Trust Fund established by section 9509 of the Internal Revenue Code
				of 1986;
											(ix)other available remedies under law;
											(x)the estimated economic value of nonenergy
				coastal resources that may be impacted by a spill of national significance
				involving the offshore facility covered by the lease;
											(xi)whether the offshore facility covered by
				the lease employs a subsea or surface blowout preventer stack; and
											(xii)the availability of industry payments under
				subsection (f).
											(3)Public
				liability insuranceIn no case shall the strict liability limits
				under this subsection for the applicable offshore facility be less than the
				maximum amount of public liability insurance that is broadly available for
				related offshore environmental incidents.
									(f)Liability of industry
									(1)In generalIf an incident on the Outer Continental
				Shelf results in economic damages claims exceeding the maximum amount for
				strict liability for economic damages to be paid by the responsible party under
				subsection (a)(3), the claims in excess of the maximum amount for strict
				liability for economic damages under subsection (a)(3) shall be paid initially,
				in an amount not to exceed a total of $20,000,000,000, by all other entities
				operating offshore facilities on the Outer Continental Shelf on the date of the
				incident, as determined by the Secretary of the Interior, in accordance with
				paragraph (2).
									(2)Proportional paymentThe amount of liability claims to be paid
				under paragraph (1) by an entity described in that paragraph shall be
				determined by the Secretary of the Interior based on the proportion
				that—
										(A)the number of offshore facilities operated
				by the entity on the Outer Continental Shelf; bears to
										(B)the total number of offshore facilities
				operated by all entities on the Outer Continental Shelf.
										(3)Oil Spill
				Liability Trust FundEconomic
				damages that exceed the amounts available under subsection (a)(3) and paragraph
				(1) shall be paid from the Oil Spill Liability Trust Fund and amounts made
				available to the Fund under part II of the Oil Spill Response Improvement Act of
				2010.
									.
						(b)Conforming amendments
							(1)Limit for offshore facilitiesSection 1004(a) of the Oil Pollution Act of
			 1990 (33 U.S.C. 2704(a)) is amended—
								(A)in paragraph (2), by striking
			 ,, and inserting a comma; and
								(B)by striking paragraph (3) and inserting the
			 following:
									
										(3)for an offshore facility (except a
				deepwater port) covered by an Outer Continental Shelf lease—
											(A)if the lease was issued prior to the date
				of enactment of the Oil Spill Response
				Improvement Act of 2010, the total of all removal costs plus
				$75,000,000; and
											(B)if the lease was issued on or after the
				date of enactment of the Oil Spill Response
				Improvement Act of 2010, the total of all removal costs plus the
				limit for strict liability for damages for that offshore facility established
				by the President under subsection (e);
				and
											.
								(2)ExceptionsSection 6002(b) of the Oil Pollution Act of
			 1990 (33 U.S.C. 2752(b)) is amended in the first sentence by inserting
			 1004(f), after sections.
							202.Advance paymentSection 1012 of the Oil Pollution Act of
			 1990 (33 U.S.C. 2712) is amended by adding at the end the following:
						
							(l)Advance paymentsThe President shall promulgate regulations
				that allow advance payments to be made from the Fund to States and political
				subdivisions of States for actions taken to prepare for and mitigate
				substantial threats from the discharge of
				oil.
							.
					IIOil Spill Liability Trust Fund
					211.Rate of tax for Oil Spill Liability Trust
			 Fund
						(a)In generalSection 4611 of the Internal Revenue Code
			 of 1986 (relating to the imposition of tax) is amended—
							(1)in subsection (c), by adding at the end the
			 following new paragraph:
								
									(3)Adjustments to temporary suspension of Oil
				Spill Liability Trust Fund financing rateIn the case of any calendar quarter in
				which the Secretary estimates that, as of the close of the previous quarter,
				the unobligated balance in the Oil Spill Liability Trust Fund is greater than
				$10,000,000,000, the Oil Spill Liability Trust Fund financing shall be 0 cents
				a barrel.
									;
				and
							(2)by striking subsection (f).
							(b)Effective
			 dateThe amendments made by
			 this section shall apply on and after the first day of the first calendar
			 quarter after the date of enactment of this Act.
						(c)New revenues to the Oil Spill Liability
			 Trust FundNotwithstanding
			 section 3302 of title 31, United States Code, the revenue resulting from any
			 increase in the Oil Spill Liability Trust Fund financing rate under this
			 section or the amendments made by this section shall—
							(1)be credited only as offsetting collections
			 for the Oil Spill Liability Trust Fund;
							(2)be available for expenditure only for
			 purposes of the Oil Spill Liability Trust Fund; and
							(3)remain available until expended.
							212.Limitations on expenditures and borrowing
			 authority
						(a)Limitations on ExpendituresSection 9509(c) of the Internal Revenue
			 Code of 1986 (relating to expenditures from the Oil Spill Liability Trust Fund)
			 is amended—
							(1)by striking paragraph (2);
							(2)by striking Expenditures in the
			 subsection heading and all that follows through Amounts in in
			 paragraph (1) and inserting Expenditures.—Amounts in; and
							(3)by redesignating subparagraphs (A) through
			 (F) as paragraphs (1) through (6), respectively, and indenting
			 appropriately.
							(b)Authority To BorrowSection 9509(d) of the Internal Revenue
			 Code of 1986 (relating to authority to borrow from the Oil Spill Liability
			 Trust Fund) is amended—
							(1)in paragraph (2), by striking
			 $1,000,000,000 and inserting $10,000,000,000;
			 and
							(2)in paragraph (3)—
								(A)by striking subparagraph (B); and
								(B)by redesignating subparagraph (C) as
			 subparagraph (B).
								BFederal oil spill research 
				221.DefinitionsIn this subtitle:
					(1)CommandantThe
			 term Commandant means the Commandant of the Coast Guard.
					(2)ProgramThe
			 term program means the program for oil spill response established
			 pursuant to section 230.
					222.Federal oil spill research
					(a)In generalTitle VII of the Oil Pollution Act of 1990
			 is amended—
						(1)by inserting before section 7001 (33 U.S.C.
			 2761) the following:
							
								7000.DefinitionsIn this title:
									(1)AssessmentThe term assessment means the
				research assessment on the status of the oil spill prevention and response
				capabilities conducted under section 7004.
									(2)CommitteeThe term Committee means the
				Interagency Committee established under section 7001.
									(3)PlanThe term plan means the
				Federal oil spill research plan developed under section 7005.
									(4)ProgramThe term program means the
				Federal oil spill research program established under section
				7003.
									;
						(2)by redesignating section 7002 (33 U.S.C.
			 2762) as section 7009;
						(3)in section 7001 (33 U.S.C. 2761), by
			 striking subsections (b) through (e) and inserting the following:
							
								(b)Regional subcommittees
									(1)In generalThe Committee shall establish—
										(A)a regional subcommittee for each of the
				Gulf of Mexico and Arctic regions of the United States; and
										(B)such other regional subcommittees as the
				Committee determines to be necessary.
										(2)CoordinationIn accordance with the program, each
				regional subcommittee established under this subsection shall coordinate with
				the Committee and other relevant State, national, and international bodies with
				expertise in the region to research and develop technologies for use in the
				prevention, detection, recovery, mitigation, and evaluation of effects of
				incidents in the regional environment.
									;
				and
						(4)by inserting after section 7001 (33 U.S.C.
			 2761) the following:
							
								7002.Functions of the CommitteeThe Committee shall—
									(1)coordinate a comprehensive Federal oil
				spill research and development program in accordance with section 7003 to
				coordinate oil pollution research, technology development, and demonstration
				among the Federal agencies, in cooperation and coordination with industry,
				institutions of higher education, research institutions, State and tribal
				governments, and other relevant stakeholders;
									(2)conduct a research assessment on the status
				of the oil spill prevention and response capabilities in accordance with
				section 7004; and
									(3)develop a Federal oil spill research plan
				in accordance with section 7005.
									7003.Federal oil spill research program
									(a)In GeneralThe Committee shall establish a program for
				conducting oil pollution research, development, and demonstration.
									(b)Program ElementsThe program established under subsection
				(a) shall provide for research, development, and demonstration technologies,
				practices, and procedures that provide for effective and direct response to
				prevent, detect, recover, or mitigate oil discharges, including—
										(1)new technologies to detect accidental or
				intentional overboard oil discharges;
										(2)models and monitoring capabilities to
				predict the transport and fate of oil, including trajectory and behavior
				predictions due to location, weather patterns, hydrographic data, and water
				conditions, including Arctic sea ice environments;
										(3)containment and well-control capabilities,
				including drilling of relief wells, containment structures, and injection
				technologies;
										(4)response capabilities, such as improved
				dispersants, biological treatment methods, booms, oil skimmers, containment
				vessels, and offshore and onshore storage capacity;
										(5)research and training, in coordination with
				the National Response Team, to improve the removal of oil discharge quickly and
				effectively;
										(6)decision support systems for contingency
				planning and response;
										(7)improvement of options for oily or oiled
				waste dispersal;
										(8)technologies, methods, and standards for
				use in protecting personnel and for volunteers that may participate in incident
				responses, including—
											(A)training;
											(B)adequate supervision;
											(C)protective equipment;
											(D)maximum exposure limits; and
											(E)decontamination procedures; and
											(9)technologies and methods to prevent,
				detect, recover, and mitigate oil discharges in polar environments.
										(c)Study of environmental effects of response
				techniquesNotwithstanding
				any other provision of law, the Coast Guard shall conduct reasonable
				environmental studies of oil discharge prevention or mitigation technologies,
				including the use of small quantities of oil for testing of in situ burning,
				chemical dispersants, and herding agents, upon and within navigable waters of
				the United States, if the Coast Guard, in consultation with the Committee,
				determines that the information to be obtained cannot be adequately obtained
				through a laboratory or simulated experiment.
									7004.Federal research assessmentNot later than 1 year after the date of
				enactment of Oil Spill Response Improvement
				Act of 2010, the Committee shall submit to Congress an assessment
				of the status of oil spill prevention and response capabilities that—
									(1)identifies research programs conducted and
				technologies developed by governments, institutions of higher education, and
				industry;
									(2)assesses the status of knowledge on oil
				pollution prevention, response, and mitigation technologies;
									(3)identifies regional oil pollution research
				needs and priorities for a coordinated program of research at the regional
				level developed in consultation with State, local, and tribal
				governments;
									(4)assesses the status of spill response
				equipment and determines areas in need of improvement, including quantity, age,
				quality, effectiveness, or necessary technological improvements;
									(5)assesses the status of real-time data
				available to mariners, researchers, and responders, including weather,
				hydrographic, and water condition data, and the impact of incomplete and
				inaccessible data on preventing, detecting, or mitigating oil discharges;
				and
									(6)is subject to a 90-day public comment
				period and addresses suggestions received and incorporates public input
				received, as appropriate.
									7005.Federal interagency research plan
									(a)In general
										(1)PlanNot later than 60 days after the date on
				which the President submits to Congress, pursuant to section 1105 of title 31,
				United States Code, a budget for fiscal year 2012, and for each fiscal year
				thereafter, the Committee shall submit to Congress a plan that establishes the
				priorities for Federal oil spill research and development.
										(2)RecommendationsIn the development of the plan, the
				Committee shall consider recommendations by the National Academy of Sciences
				and information from State, local, and tribal governments.
										(b)Plan RequirementsThe plan shall—
										(1)make recommendations to improve
				technologies and practices to prevent oil spills;
										(2)suggest changes to the program to improve
				the rates of oil recovery and spill mitigation;
										(3)make recommendations to improve
				technologies, practices, and procedures to provide for effective and direct
				response to oil spills;
										(4)make recommendations to improve the quality
				of real-time data available to mariners, researchers, and responders;
				and
										(5)be subject to a 90-day public comment
				period and address suggestions received and incorporate public input received,
				as appropriate.
										7006.Extramural grants
									(a)In generalIn carrying out the program, the Committee
				shall—
										(1)award competitive grants to institutions of
				higher education or other research institutions to carry out projects—
											(A)to advance research and development;
				and
											(B)to demonstrate technologies for preventing,
				detecting, or mitigating oil discharges that are relevant to the goals and
				priorities of the plan; and
											(2)incorporate a competitive, merit-based
				process for awarding grants that may be conducted jointly with other
				participating agencies.
										(b)Regional research program
										(1)Definition of regionIn this subsection, the term
				region means a Coast Guard district as described in part 3 of
				subchapter A of chapter I of title 33, Code of Federal Regulations
				(1989).
										(2)ProgramConsistent with the program, the Committee
				shall coordinate the provision of competitive grants to institutions of higher
				education or other research institutions (or groups of those institutions) for
				the purpose of conducting a coordinated research program relating to the
				aspects of oil pollution with respect to each region, including research on
				such matters as—
											(A)prevention;
											(B)removal mitigation; and
											(C)the effects of discharged oil on regional
				environments.
											(3)Publication
											(A)In generalThe Committee shall coordinate the
				publication by the agencies represented on the Committee of a solicitation for
				grants under this subsection.
											(B)Form and contentThe application for a grant under this
				subsection shall be in such form and contain such information as shall be
				required in the published solicitation.
											(C)Review of applicationsEach application for a grant under this
				subsection shall be—
												(i)reviewed by the Committee; and
												(ii)at the option of the Committee, included
				among applications recommended by the Committee for approval in accordance with
				paragraph (5).
												(D)Provision of grants
												(i)In generalA granting agency represented on the
				Committee shall provide the grants recommended by the Committee unless the
				granting agency—
													(I)decides not to provide the grant due to
				budgetary or other compelling considerations; and
													(II)publishes in the Federal Register the
				reasons for such a determination.
													(ii)Funds for grantsNo grants may be provided by any agency
				under this subsection from any funds authorized to carry out this paragraph
				unless the grant award has first been recommended by the Committee under
				subparagraph (C)(ii).
												(4)Eligible applicants
											(A)In generalAny institution of higher education or
				other research institution (or a group of those institutions) may apply for a
				grant for the regional research program established under this
				subsection.
											(B)Location of applicantAn applicant described in subparagraph (A)
				shall be located in the region, or in a State a part of which is in the region,
				for which the project covered by the grant application is proposed to be
				carried out as part of the regional research program.
											(C)Group applicationsWith respect to an application described in
				subparagraph (A) from a group of institutions referred to in that subparagraph,
				the 1 or more entities that will carry out the substantial portion of the
				proposed project covered by the grant shall be located in the region, or in a
				State a part of which is in the region, for which the project is proposed as
				part of the regional research program.
											(5)Recommendations
											(A)In generalThe Committee shall make recommendations on
				grants in such a manner as to ensure an appropriate balance within a region
				among the various aspects of oil pollution research, including—
												(i)prevention;
												(ii)removal;
												(iii)mitigation; and
												(iv)the effects of discharged oil on regional
				environments.
												(B)Additional criteriaIn addition to the requirements described
				in subparagraph (A), the Committee shall make recommendations for the approval
				of grants based on whether—
												(i)there are available to the applicant for
				use in carrying out this paragraph demonstrated research resources;
												(ii)the applicant demonstrates the capability
				of making a significant contribution to regional research needs; and
												(iii)the projects that the applicant proposes to
				carry out under the grant—
													(I)are consistent with the plan under section
				7005; and
													(II)would further the objectives of the program
				established under section 7003.
													(6)Term of grants; review;
				cost-sharingA grant provided
				under this subsection shall—
											(A)be for a period of up to 3 years;
											(B)be subject to annual review by the granting
				agency; and
											(C)provide not more than 80 percent of the
				costs of the research activities carried out in connection with the
				grant.
											(7)Prohibition on use of grant
				fundsNo funds made available
				to carry out this subsection may be used for—
											(A)the acquisition of real property (including
				buildings); or
											(B)the construction of any building.
											(8)Effect on other authorityNothing in this paragraph alters or
				abridges the authority under existing law of any Federal agency to provide
				grants, or enter into contracts or cooperative agreements, using funds other
				than those authorized in this Act for the purpose of carrying out this
				subsection.
										(9)Funding
											(A)In generalExcept as provided in subparagraph (B), for
				each of fiscal years 2011 through 2015, not less than $32,000,000 of amounts in
				the Fund shall be available to carry out the regional research program under
				this subsection, to be available in equal amounts for the regional research
				program in each region.
											(B)Additional grantsIf the agencies represented on the
				Committee determine that regional research needs exist that cannot be addressed
				by the amount of funds made available under subparagraph (A), the agencies may
				use authority under subsection (a) to make additional grants to meet those
				needs.
											7007.Annual reportConcurrent with the submission of the
				Federal interagency research plan pursuant to section 7005, the Committee shall
				submit to Congress an annual report that describes the activities and results
				of the program during the previous fiscal year and described the objectives of
				the program for the next fiscal year.
								7008.Funding
									(a)In generalOf the amounts in the Fund for each fiscal
				year, not more than $50,000,000 shall be available to carry out this section
				(other than section 7006(b)) for the fiscal year.
									(b)AppropriationsAll activities authorized under this title,
				including under section 7006(b), shall be subject to the availability of
				appropriations.
									.
						223.National Academy of Science
			 participationThe Commandant
			 shall enter into an arrangement with the National Academy of Sciences under
			 which the Academy shall—
					(1)not later than 1 year after the date of
			 enactment of this Act, assess and evaluate the status of Federal oil spill
			 research and development as of the day before the date of enactment of this
			 Act;
					(2)submit to Congress and the Federal Oil
			 Spill Research Committee established under section 7002 of the Oil Pollution
			 Act of 1990 a report evaluating the conclusions and recommendations from the
			 Federal research assessment under section 7004 of that Act to be used in the
			 development of the Federal oil spill research plan under section 7005 of that
			 Act; and
					(3)not later than 1 year after the Federal
			 interagency research plan is submitted to Congress under section 7005 of that
			 Act, evaluate, and report to Congress on, the plan.
					224.Technical and conforming
			 amendments
					(a)Use of fundsSection 1012(a)(5)(A) of the Oil Pollution
			 Act of 1990 (33 U.S.C. 2712(a)(5)(A)) is amended by striking
			 $25,000,000 and inserting $50,000,000.
					(b)Table of contentsThe table of contents in section 2 of the
			 Oil Pollution Act of 1990 (33 U.S.C. prec. 2701) is amended by striking the
			 items relating to sections 7001 and 7002 and inserting the following:
						
							
								Sec. 7000. Definitions.
								Sec. 7001. Oil pollution
				research and development program.
								Sec. 7002. Functions of the Committee.
								Sec. 7003. Federal
				oil spill research program.
								Sec. 7004. Federal
				research assessment.
								Sec. 7005. Federal
				interagency research plan.
								Sec. 7006. Extramural
				grants.
								Sec. 7007. Annual
				report.
								Sec. 7008. Funding.
								Sec. 7009. Submerged oil
				program.
							
							.
					225.Oil spill response authorityNotwithstanding any other provision of law,
			 the Incident Commander of the Coast Guard may authorize the use of dispersants
			 in response to a spill of oil from—
					(1)any facility or vessel located in, on, or
			 under any of the navigable waters of the United States; and
					(2)any facility of any kind that is subject to
			 the jurisdiction of the United States and that is located in, on, or under any
			 other waters.
					226.Maritime
			 center of expertise
					(a)In
			 generalThe Commandant shall establish a Maritime Center of
			 Expertise for Maritime Oil Spill and Hazardous Substance Release
			 Response.
					(b)DutiesThe
			 Center shall—
						(1)serve as the
			 primary Federal facility for Coast Guard personnel to obtain qualifications to
			 perform the duties of a regional response team cochair, a Federal on-scene
			 coordinator, or a Federal on-scene coordinator representative;
						(2)train Federal,
			 State, and local first responders in the incident command system structure,
			 maritime oil spill and hazardous substance release response techniques and
			 strategies, and public affairs;
						(3)work with
			 academic and private sector response training centers to develop and
			 standardize maritime oil spill and hazardous substance release response
			 training and techniques;
						(4)conduct research,
			 development, testing, and demonstration for maritime oil spill and hazardous
			 substance release response equipment, technologies, and techniques to prevent
			 or mitigate maritime oil discharges and hazardous substance releases;
						(5)maintain not less
			 than 2 incident management and assistance teams, 1of which shall be ready to
			 deploy anywhere in the continental United States within 24 hours after an
			 incident or event;
						(6)conduct marine
			 environmental response standardization visits with Coast Guard Federal on-scene
			 coordinators;
						(7)administer and
			 coordinate Coast Guard participation in the National Preparedness for Response
			 Exercise Program; and
						(8)establish and
			 maintain Coast Guard marine environmental response doctrine.
						227.National
			 strike force
					(a)In
			 generalThe Commandant shall maintain a National Strike Force to
			 facilitate preparedness for and response to maritime oil spill and hazardous
			 substance release incidents.
					(b)CompositionThe
			 National Strike Force—
						(1)shall consist
			 of—
							(A)a National Strike
			 Force Coordination Center;
							(B)strike force
			 teams, including—
								(i)1
			 team for the Atlantic Ocean;
								(ii)1
			 team for the Pacific Ocean; and
								(iii)1
			 team for the Gulf of Mexico; and
								(C)a public
			 information assist team; and
							(2)may include, on
			 the direction of the Commandant, 1 or more teams for the northwest Pacific
			 Ocean and the Arctic Ocean.
						(c)National strike
			 force coordination center dutiesThe National Strike Force
			 Coordination Center shall—
						(1)provide support
			 and standardization guidance to the regional strike teams;
						(2)maintain a
			 response resource inventory of maritime oil spill and hazardous substance
			 release response, marine salvage, and marine firefighting equipment maintained
			 by certified oil spill response organizations as well as equipment listed in a
			 vessel or facility oil spill response plan, as required by section 311(j) of
			 the Federal Water Pollution Control
			 Act (33 U.S.C. 1321(j));
						(3)oversee the
			 maintenance and adequacy of Coast Guard environmental response
			 equipment;
						(4)certify and
			 inspect maritime oil spill response organizations; and
						(5)maintain the
			 National Area Contingency Plan library.
						(d)Strike force
			 team dutiesThe Strike Force Response Teams shall—
						(1)provide rapid
			 response support in incident management, site safety, contractor performance
			 monitoring, resource documentation, response strategies, hazard assessment, oil
			 spill dispersant, in situ burn and other technologies, prefabrication of
			 containment technology, operational effectiveness monitoring, and high-capacity
			 lightering and offshore skimming capabilities;
						(2)train Coast Guard
			 units in environmental pollution response and incident command systems, test
			 and evaluate pollution response equipment, and operate as liaisons with
			 response agencies within the areas of responsibility of the respective
			 units;
						(3)maintain
			 sufficient maritime oil spill and hazardous substance release assets to ensure
			 the protection of human health and the environment in the event of an oil spill
			 or hazardous substance release, including the prefabrication of oil spill
			 containment equipment; and
						(4)maintain the
			 capability to mobilize personnel and equipment to respond to an oil spill or
			 hazardous substance release anywhere in the continental United States within 24
			 hours of such an event.
						(e)Public
			 information assist team dutiesThe Public Information Assist Team
			 shall maintain the capability—
						(1)to provide crisis
			 communication during oil spills, hazardous material releases, marine accidents,
			 and other disasters, including staffing and managing public affairs and
			 intergovernmental communication;
						(2)provide public
			 information and communications training to Federal, State, and local agencies
			 and industry personnel; and
						(3)maintain the
			 capability to mobilize personnel and equipment to respond to an oil spill or
			 hazardous substance release anywhere in the continental United States within 24
			 hours after such an event.
						228.District
			 preparedness and response teamsThe Commandant shall maintain district
			 preparedness response teams—
					(1)to maintain Coast
			 Guard environmental response equipment;
					(2)to administer
			 area contingency plans;
					(3)to administer the
			 National Preparedness for Response Exercise Program;
					(4)to conduct
			 responder incident command system training and health and safety
			 training;
					(5)to provide
			 Federal on-scene coordinator technical advice;
					(6)to coordinate
			 district pollution response operations;
					(7)to support
			 regional response team cochairs;
					(8)to coordinate
			 district participation with the regional interagency steering committee of the
			 Federal Emergency Management Agency; and
					(9)to conduct
			 response public affairs and joint information center training.
					229.Oil spill
			 response organizations
					(a)RequirementEach
			 maritime oil spill response organization that is listed under an oil spill
			 response plan of a vessel or facility regulated by the Coast Guard, as required
			 by section 311(j) of the Federal Water
			 Pollution Control Act (33 U.S.C. 1321(j)) shall be—
						(1)certified by the
			 Coast Guard; and
						(2)inspected at
			 least once each year to ensure that the organization has the capabilities to
			 meet the requirements delegated to the organization under applicable oil spill
			 response plans.
						(b)Certification
			 criteria and requirementsNot later than 180 days after the date
			 of enactment of this Act, the Commandant shall develop criteria and
			 requirements for certifying and classifying maritime oil spill response
			 organizations.
					(c)Inventory of
			 maritime oil spill response equipmentEach certified maritime oil
			 spill response organization and any facility regulated by the Coast Guard that
			 is not using a maritime oil spill response organization to meet the facility
			 oil spill response plan requirements of section 311(j) of the
			 Federal Water Pollution Control Act
			 (33 U.S.C. 1321(j)) shall—
						(1)maintain a
			 current list of the maritime oil spill response equipment of the organization
			 or facility; and
						(2)submit a copy of
			 that list to the National Strike Force Coordination Center.
						(d)Decreased
			 capacity reportsIf a maritime oil spill response organization
			 experiences a decrease in the maritime oil spill response assets of the
			 organization, the organization shall report the decrease to the National Strike
			 Force Coordination Center and the Captain of the Port in which that
			 organization operates.
					230.Program for
			 oil spill and hazardous substance release response
					(a)Requirement to
			 establish programThe Commandant shall establish a program for
			 oil spill and hazardous substance release response, within the Maritime Center
			 of Expertise for Oil Spill Response, to conduct research, development, testing,
			 and demonstration for oil spill and hazardous substance release response
			 equipment, technologies, and techniques to prevent or mitigate oil discharges
			 and hazardous substance releases.
					(b)Program
			 elementsThe program under subsection (a) shall include—
						(1)research,
			 development, testing, and demonstration of new or improved methods (including
			 the use of dispersants and biological treatment methods) for the containment,
			 recovery, removal, and disposal of oil and hazardous substances;
						(2)assistance
			 for—
							(A)the development
			 of improved designs for vessel operations (including vessel operations in
			 Arctic waters) and facilities that are regulated by the Coast Guard; and
							(B)improved
			 operational practices;
							(3)research and
			 training, in consultation with the National Response Team, to improve the
			 ability of private industry and the Federal Government to respond to an oil
			 discharge or a hazardous substance release;
						(4)a list of oil
			 spill and hazardous substance containment, recovery, removal, and disposal
			 technology that is approved for use by the Commandant and is made publicly
			 available, in such manner as is determined to be appropriate by the Commandant;
			 and
						(5)a process for the
			 Federal Government, State and local governments, private industry, academic
			 institutions, and nongovernmental organizations to submit systems, equipment,
			 and technologies for testing and evaluation.
						(c)Grants for oil
			 spill responseThe Commandant shall have the authority to make
			 grants to or enter into cooperative agreements with academic institutions to
			 conduct research and development for oil spill response equipment, technology,
			 and techniques.
					(d)CoordinationThe
			 Commandant shall carry out the program in coordination with the Interagency
			 Coordinating Committee on Oil Pollution Research established pursuant to
			 section 7001(a) of the Oil Pollution Act of 1990 (33 U.S.C. 2761(a)).
					(e)FundingThe
			 Commandant shall use such sums as are necessary to carry out this section for
			 fiscal years 2010 through 2015 from funds appropriated to the research,
			 development, and testing program account of the Coast Guard for those
			 years.
					230a.Oil and hazardous
			 substance liabilitySection
			 311 of the Federal Water Pollution Control Act (33 U.S.C. 1321) is
			 amended—
					(1)in subsection
			 (c)(2)(B)—
						(A)in clause (i), by
			 striking and at the end;
						(B)in clause (ii),
			 by striking the period at the end and inserting ; and;
			 and
						(C)by adding at the
			 end the following:
							
								(iii)immediately
				deploy cleanup and mitigation assets owned by the Federal Government, or
				provided by private individuals or entities or foreign countries, to the
				location of discharge.
								;
				and
						(2)in subsection
			 (d)(2), by adding at the end the following:
						
							(N)Establishment of
				a clear, accountable chain of command throughout the jurisdictions impacted by
				the discharge.
							(O)Establishment of
				a system and procedures that ensure coordination with, and prompt response to,
				State and local
				officials.
							.
					COil and gas leasing
				231.Revenue sharing from outer Continental
			 Shelf areas in certain coastal StatesSection 18 of the Outer Continental Shelf
			 Lands Act (43 U.S.C. 1344) is amended by adding at the end the
			 following:
					
						(i)Revenue sharing from outer Continental
				Shelf areas in certain coastal States
							(1)DefinitionsIn this subsection through subsection
				(j):
								(A)Coastal political subdivisionThe term coastal political
				subdivision of a coastal State means a county-equivalent subdivision of
				a coastal State all or part of which—
									(i)lies within the coastal zone (as defined in
				section 304 of the Coastal Zone Management Act of 1972 (16 U.S.C. 1453));
				and
									(ii)the closest point of which is not more than
				300 statute miles from the geographic center of any leased tract.
									(B)Coastal StateThe term coastal State means a
				State with a coastal seaward boundary within 300 statute miles distance of the
				geographic center of a leased tract in an outer Continental Shelf planning area
				that—
									(i)as of January 1, 2000, had no oil or
				natural gas production; and
									(ii)is not a Gulf producing State (as defined
				in section 102 of the Gulf of Mexico Energy Security Act of 2006 (43 U.S.C.
				1331 note; Public Law 109–432)).
									(C)DistanceThe terms distance and
				distances mean minimum great circle distance and distances,
				respectively.
								(D)Leased tractThe term leased tract means a
				tract leased under this Act for the purpose of drilling for, developing, and
				producing oil or natural gas resources.
								(E)Outer Continental Shelf areaThe term outer Continental Shelf
				area means—
									(i)any area withdrawn from disposition by
				leasing by the Memorandum on Withdrawal of Certain Areas of the United
				States Outer Continental Shelf from Leasing Disposition, from 34 Weekly
				Comp. Pres. Doc. 1111, dated June 12, 1998; or
									(ii)any area of the outer Continental Shelf as
				to which Congress has denied the use of appropriated funds or other means for
				preleasing, leasing, or related activities.
									(2)Post leasing revenuesIf the Governor or the Legislature of a
				coastal State requests the Secretary to allow leasing in an outer Continental
				Shelf area and the Secretary allows the leasing, in addition to any bonus bids,
				the coastal State shall, without further appropriation or action, receive, from
				leasing of the area, 37.5 percent of—
								(A)any lease rental payments;
								(B)any lease royalty payments;
								(C)any royalty proceeds from a sale of
				royalties taken in kind by the Secretary; and
								(D)any other revenues from a bidding system
				under section 8.
								(3)Allocation among coastal political
				subdivisions of States
								(A)In generalThe Secretary shall pay 20 percent of the
				allocable share of each coastal State, as determined under this subsection,
				directly to certain coastal political subdivisions of the coastal State.
								(B)Allocation
									(i)In generalFor each leased tract used to calculate the
				allocation of a coastal State, the Secretary shall pay the coastal political
				subdivisions within 300 miles of the geographic center of the leased tract
				based on the relative distance of such coastal political subdivisions from the
				leased tract in accordance with this subparagraph.
									(ii)DistancesFor each coastal political subdivision
				described in clause (i), the Secretary shall determine the distance between the
				point on the coastal political subdivision coastline closest to the geographic
				center of the leased tract and the geographic center of the tract.
									(iii)PaymentsThe Secretary shall divide and allocate the
				qualified outer Continental Shelf revenues derived from the leased tract among
				coastal political subdivisions described in clause (i) in amounts that are
				inversely proportional to the applicable distances determined under clause
				(ii).
									(4)Conservation royaltyAfter making distributions under paragraphs
				(1) and (2) and section 31, the Secretary shall, without further appropriation
				or action, distribute a conservation royalty equal to 12.5 percent of Federal
				royalty revenues derived from an area leased under this section from all areas
				leased under this section for any year, into the land and water conservation
				fund established under section 2 of the Land
				and Water Conservation Fund Act of 1965 (16 U.S.C. 460l–5) to
				provide financial assistance to States under section 6 of that Act (16 U.S.C.
				460l–8).
							(5)Deficit reduction
								(A)In generalAfter making distributions in accordance
				with paragraphs (1) and (2) and in accordance with section 31, the Secretary
				shall, without further appropriation or action, distribute an amount equal to
				50 percent of Federal royalty revenues derived from all areas leased under this
				section for any year, into direct Federal deficit reduction.
								(B)Budgetary treatmentAny amounts distributed into direct Federal
				deficit reduction under this paragraph shall not be included for purposes
				determining budget levels under section 201 of S. Con. Res. 21 (110th
				Congress).
								.
				232.Revenue sharing from areas in Alaska
			 Adjacent zoneSection 18 of
			 the Outer Continental Shelf Lands Act (43 U.S.C. 1344) (as amended by section
			 231) is amended by adding at the end the following:
					
						(j)Revenue Sharing From Areas in Alaska
				Adjacent Zone
							(1)In generalExcept as provided in paragraph (2),
				effective beginning on the date that is 5 years after the date of enactment of
				this subsection, revenues from production that derives from an area in the
				Alaska Adjacent Zone shall be distributed in the same proportion and for the
				same uses as provided in subsection (i).
							(2)Allocation among Regional
				Corporations
								(A)In generalThe Secretary shall pay 33 percent of any
				allocable share of the State of Alaska, as determined under this section,
				directly to certain Regional Corporations established under section 7(a) of the
				Alaska Native Claims Settlement Act (43 U.S.C. 1606(a)).
								(B)Allocation
									(i)In generalFor each leased tract used to calculate the
				allocation of the State of Alaska, the Secretary shall pay the Regional
				Corporations, after determining those Native villages within the region of the
				Regional Corporation which are within 300 miles of the geographic center of the
				leased tract based on the relative distance of such villages from the leased
				tract, in accordance with this paragraph.
									(ii)DistancesFor each such village, the Secretary shall
				determine the distance between the point in the village closest to the
				geographic center of the leased tract and the geographic center of the
				tract.
									(iii)PaymentsThe Secretary shall divide and allocate the
				qualified outer Continental Shelf revenues derived from the leased tract among
				the qualifying Regional Corporations in amounts that are inversely proportional
				to the distances of all of the Native villages within each qualifying
				region.
									(iv)RevenuesAll revenues received by each Regional
				Corporation shall be—
										(I)treated by the Regional Corporation as
				revenue subject to the distribution requirements of section 7(i)(1)(A) of the
				Alaska Native Claims Settlement Act (43 U.S.C. 1606(i)(1)(A)); and
										(II)divided annually by the Regional
				Corporation among all 12 Regional Corporations in accordance with section 7(i)
				of that Act.
										(v)Further distributionA Regional Corporation receiving revenues
				under clause (iv)(II) shall further distribute 50 percent of the revenues
				received in accordance with section 7(j) of the Alaska Native Claims Settlement
				Act (43 U.S.C.
				1606(j)).
									.
				233.Accelerated revenue sharing to promote
			 coastal resiliency among Gulf producing StatesSection 105 of the Gulf of Mexico Energy
			 Security Act of 2006 (43 U.S.C. 1331 note; Public Law 109–432) is
			 amended—
					(1)by striking subsection (b) and inserting
			 the following:
						
							(b)Allocation among gulf producing States for
				fiscal years 2010 and thereafter
								(1)In GeneralSubject to the provisions of this
				subsection, for fiscal year 2010 and each fiscal year thereafter, the amount
				made available under subsection (a)(2)(A) from a covered lease described in
				paragraph (2) shall be allocated to each Gulf producing State in amounts that
				are inversely proportional to the respective distances between the point on the
				coastline of each Gulf producing State that is closest to the geographic center
				of each historical lease site and the geographic center of the historical lease
				site, as determined by the Secretary.
								(2)Covered leaseA covered lease referred to in paragraph
				(1) means a lease entered into for—
									(A)the 2002–2007 planning area;
									(B)the 181 Area; or
									(C)the 180 South Area.
									(3)Minimum AllocationThe amount allocated to a Gulf producing
				State each fiscal year under paragraph (1) shall be at least 10 percent of the
				amounts available under subsection (a)(2)(A).
								(4)Historical Lease sites
									(A)In generalSubject to subparagraph (B), for purposes
				of this subsection, the historical lease sites in the 2002–2007 planning area
				shall include all leases entered into by the Secretary for an area in the Gulf
				of Mexico during the period beginning on October 1, 1982 (or an earlier date if
				practicable, as determined by the Secretary), and ending on December 31,
				2015.
									(B)AdjustmentEffective January 1, 2022, and every 5
				years thereafter, the ending date described in subparagraph (A) shall be
				extended for an additional 5 calendar years.
									(5)Payments to coastal political
				subdivisions
									(A)In generalThe Secretary shall pay 20 percent of the
				allocable share of each Gulf producing State, as determined under paragraphs
				(1) and (3), to the coastal political subdivisions of the Gulf producing
				State.
									(B)AllocationThe amount paid by the Secretary to coastal
				political subdivisions shall be allocated to each coastal political subdivision
				in accordance with subparagraphs (B), (C), and (E) of section 31(b)(4) of the
				Outer Continental Shelf Lands Act (43 U.S.C.
				1356a(b)(4)).
									;
				and
					(2)by striking subsection (f).
					234.Coastal impact
			 assistance program amendmentsSection 31(c) of the Outer Continental Shelf
			 Lands Act (43 U.S.C. 1356a(c)) is amended by adding at the end the
			 following:
					
						(5)Application
				requirements; availability of fundingOn approval of a State plan
				under this section, the Secretary shall—
							(A)immediately
				disburse payments allocated under this section to the State or political
				subdivision; and
							(B)other than
				requiring notification to the Secretary of the projects being carried out under
				the State plan, not subject a State or political subdivision to any additional
				requirements, including application requirements, to receive payments under
				this
				section.
							.
				235.Production of oil from certain Arctic
			 offshore leasesSection 5 of
			 the Outer Continental Shelf Lands Act (43 U.S.C. 1334) is amended by adding at
			 the end the following:
					
						(k)Oil transportation in arctic
				watersThe Secretary
				shall—
							(1)require that oil produced from Federal
				leases in Arctic waters in the Chukchi Sea planning area, Beaufort Sea planning
				area, or Hope Basin planning area be transported by pipeline to the
				Trans-Alaska Pipeline System; and
							(2)provide for, and issue appropriate permits
				for, the transportation of oil from Federal leases in Arctic waters in
				preproduction phases (including exploration) by means other than
				pipeline.
							.
				236.Use of stimulus funds to offset
			 spending
					(a)In generalThe unobligated balance of each amount
			 appropriated or made available under the American Recovery and Reinvestment Act
			 of 2009 (Public Law 111–5; 123 Stat. 115) (other than under title X of division
			 A of that Act) is rescinded, on a pro rata basis, by an aggregate amount that
			 equals the amounts necessary to offset any net increase in spending or foregone
			 revenues resulting from this subtitle and the amendments made by this
			 subtitle.
					(b)ReportThe Director of the Office of Management
			 and Budget shall submit to each congressional committee the amounts rescinded
			 under subsection (a) that are within the jurisdiction of the committee.
					IIIGuidance on
			 moratorium on outer continental shelf drilling
			301.Limitation of
			 moratorium on certain permitting and drilling activities
				(a)In
			 generalThe moratorium set
			 forth in the decision memorandum of the Secretary of the Interior entitled
			 Decision memorandum regarding the suspension of certain offshore
			 permitting and drilling activities on the Outer Continental Shelf and
			 dated July 12, 2010, and any suspension of operations issued in connection with
			 the moratorium, shall not apply to an applicant for a permit to drill if the
			 Secretary determines that the applicant—
					(1)has complied with the notice entitled
			 “National Notice to Lessees and Operators of Federal Oil and Gas Leases, Outer
			 Continental Shelf (OCS)” dated June 8, 2010 (NTL No. 2010–N05) and the notice
			 entitled “National Notice to Lessees and Operators of Federal Oil and Gas
			 Leases, Outer Continental Shelf (OCS)” dated June 18, 2010 (NTL No. 2010–N06);
			 and
					(2)has completed all required safety
			 inspections.
					(b)Determination
			 on permitNot later than 30 days after the date on which the
			 Secretary makes a determination that an applicant has complied with paragraphs
			 (1) and (2) of subsection (a), the Secretary shall make a determination on
			 whether to issue the permit.
				(c)No suspension
			 of considerationNo Federal entity shall suspend the active
			 consideration of, or preparatory work for, permits required to resume or
			 advance activities suspended in connection with the moratorium.
				302.Deepwater
			 Horizon incidentNot later
			 than 60 days after the date of enactment of this Act, the Secretary shall
			 develop, and expeditiously begin implementation of, a plan to ensure that
			 onshore oil and natural gas development on Federal land would provide full
			 energy resource compensation for offshore oil and natural gas resources not
			 being developed and Federal revenues not being generated for the benefit of the
			 United States Treasury during such time as any offshore moratorium is in place
			 in response to the incident involving the mobile offshore drilling unit
			 Deepwater Horizon.
			
	
		July 26, 2010
		Read the second time and place on the calendar
	
